--------------------------------------------------------------------------------

Exhibit 10.51
 
***CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT
HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION***


 
TURNKEY CONSTRUCTION CONTRACT
 
FOR THE CONSTRUCTION OF A SOLAR PARK
 
 
BETWEEN
 
 
SUNPOWER ENERGY SYSTEMS SPAIN, S.L.
 
As Contractor
 
AND
 
SEDWICK CORPORATE, S.L.
 
as Owner
 
 
October 10, 2007
 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
1.
DEFINITIONS
4
     
2.
PURPOSE AND SCOPE OF WORK
8
     
2.1
PURPOSE OF THE CONTRACT
8
2.2
SCOPE OF WORK
8
2.3
EXCLUSIONS
9
2.4
CHANGES IN THE SCOPE
9
     
3.
COMMENCEMENT OF WORK
10
     
4.
PRICE AND FORM OF PAYMENT
11
     
4.1
CONTRACT PRICE
11
4.2
PAYMENT MILESTONES
12
4.3
INVOICING SYSTEM AND FORM OF PAYMENT
13
     
5.
IMPLEMENTATION SCHEDULE. TESTS AND PROVISIONAL ACCEPTANCE
14
     
5.1
IMPLEMENTATION SCHEDULE. CHANGES IN THE DEADLINE
14
5.2
PERFORMANCE TESTS AND PROVISIONAL ACCEPTANCE
14
     
6.
OTHER OBLIGATIONS OF THE CONTRACTOR
16
     
6.1
PREVENTION OF OCCUPATIONAL RISKS
16
6.2
OBLIGATION TO PROVIDE ACCESS TO THE SITE
17
6.3
MINIMUM STOCK AND SUPPLY OF SPARE PARTS
17
6.5
REGULATORY COMPLIANCE
17
6.6
PERMITS AND AUTHORIZATIONS
18
6.7
TRAINING OF THE OWNER’S PERSONNEL
18
6.8
DESIGNATION OF PROJECT DIRECTOR
18
6.9
TAXES AND IMPORT DUTIES
18
6.10
INTELLECTUAL AND INDUSTRIAL PROPERTY RIGHTS
18
6.11
COOPERATION
19
   
 
7.
OBLIGATIONS OF THE OWNER
19
     
8.
GUARANTEES
20
     
8.1
SOLAR MODULE DEGRADATION GUARANTEE
20
8.2
SOLAR MODULE CAPACITY GUARANTEE
20
8.3
DESIGN, ASSEMBLY AND PERFORMANCE GUARANTEE. MATERIALS QUALITY GUARANTEE.
20
8.4
SOLAR PARK PRODUCTION GUARANTEE.
22
8.5
BONDS
24
     
9.
FINAL ACCEPTANCE OF THE SOLAR PARK
24
     
10.
OWNERSHIP OF THE FACILITIES AND TRANSFER OF RISK
25
     
11.
INSURANCE
25
     
12.
FORCE MAJEURE
26
     
13.
SUSPENSION OF THE WORK
27
     
13.1
SUSPENSION BY THE OWNER
27
13.2
SUSPENSION BY THE CONTRACTOR.
28
13.3
SUSPENSION BY JUDICIAL OR GOVERNMENTAL AUTHORITY
28
   
 
14.
TERMINATION
29
   
 
14.1
TERMINATION FOR CAUSES ATTRIBUTABLE TO THE CONTRACTOR
29
14.2
TERMINATION BY THE CONTRACTOR
32
14.3
TERMINATION DUE TO FORCE MAJEURE
33

 
2

--------------------------------------------------------------------------------


 
15.
ASSIGNMENT AND SUBCONTRACTING
33
     
15.1
ASSIGNMENT
33
15.2
SUBCONTRACTING
33
     
16.
LIABILITY AND DAMAGES
34
   
 
17.
OWNER FINANCING
35
     
18.
CONFIDENTIALITY
35
     
19.
NOTICES
36
     
20
LAW AND JURISDICTION
37

 
ANNEXES:
 
ANNEX 1.- ***
 
ANNEX 2.- SCOPE OF WORK. TECHNICAL SPECIFICATIONS
 
ANNEX 3.- IMPLEMENTATION SCHEDULE
 
ANNEX 4.- TEST PROTOCOLS
 
ANNEX 5.- MINIMUM INVENTORY AND SUPPLY OF SPARE PARTS
 
ANNEX 6.- MODULE DEGRADATION GUARANTEE
 
ANNEX 7.- FORMS OF SURETY BONDS
 
ANNEX 8.- AUTHORIZED EQUIPMENT [AND PRINCIPAL AUTHORIZED MEDIUM-VOLTAGE
SUBCONTRACTOR]
 
ANNEX 9.-  FORM OF DIRECT AGREEMENT
 
ANNEX 10.- ENVIRONMENTAL IMPACT DECLARATION AND ENVIRONMENTAL IMPACT STUDY
 
ANNEX 11.- MINIMUM P.R. AND PENALTIES FOR NON-COMPLIANCE WITH THE PRODUCTION
GUARANTEE
 
ANNEX. 12- GUARANTEED VALUES
 
 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
3

--------------------------------------------------------------------------------

 

In Madrid, on the 10th day of October, 2007.
 
APPEARING PARTIES
 
(A)
SEDWICK CORPORATE, S.L. (hereinafter, the “Owner”), with a registered office at
Hermosilla 31, 4, 28001 Madrid and having Tax Identification Code (CIF) number
B-85093276 herein represented by Iígo Gortázar Sánchez Torres., with National
Identity Document (DNI) No. 50847425Z, pursuant to the powers conferred upon him
pursuant to a resolution of the board of directors passed on the date hereof,
notarized on the date hereof before the Notary Public of Madrid Mr. Luis Sanz
Rodero.

 
(B)
SUNPOWER ENERGY SYSTEMS SPAIN, S.L. (hereinafter, the “Contractor”), with a
registered office in Madrid at calle Pradillo nº 5, herein represented by Mr.
Marco Antonio Northland, bearing U.S. Passport No. 047605878, in his capacity as
attorney-in-fact of such entity pursuant to a public instrument executed before
Mr. Ignacio Martínez Gil-Vich, a Madrid notary, on November 28, 2006, and
recorded in his notarial protocol under No. 4.551.

 
RECITALS
 
(1)
The Owner is interested in promoting the installation and operation of a solar
park in Olivenza, consisting of one hundred fifty (150) Solar Facilities having
approximately 120kWp of peak power and 100 kWe at the inverter.

 
(2)
The Contractor is dedicated to the construction and start-up of facilities of
this type, and intends and has the capacity to construct the Solar Park in
accordance with the specifications of this Contract.

 
(3)
The Owner will partially finance the payment of the Contract Price through
financing to be made available to the Owner by one or more credit providers (the
“Financing Institutions”).

 
(4)
***

 
(5)
Now, therefore, the Parties mutually acknowledging the legal capacity required
to enter into contract and bind themselves, agree to execute this "turnkey"
construction contract (hereinafter, the “Contract”) in accordance with the
following:

 
CLAUSES
 
1.
DEFINITIONS

 
In this Contract, the terms listed below shall have the meaning established in
each instance:
 
-
Final Start-Up Certificate or Final Start-Up: means the governmental certificate
referred to in Sections 115 c) and 132 of Royal Decree 1.955/2000, of December
1, with respect to each of the Solar Facilities and the Electrical
Infrastructure, which allows for the commencement of the commercial operation
thereof, including, for the purposes of this Contract, obtaining the
registration of each of such Solar Facilities and Electrical Infrastructures
with the Register of Power Facilities included within the Special Regime
(Registro Administrativo de Instalaciones de Producción de Energía en Régimen
Especial), pursuant to the provisions of Section 12 of Royal Decree 661, which
grants to the corresponding facilities the status of a production facility
accepted under the special regime.

 
-
Direct Agreement: the agreement to be executed on the date hereof among the
Contractor, the Owner and WestLB AG, Sucursal en España pursuant to the template
attached as Annex 9.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
4

--------------------------------------------------------------------------------

 
 
-
Scope of Work: the entirety of all services, supplies and work that the
Contractor must provide under this Contract in accordance with the provisions of
Clause 2.1 and the specific details contained in Annex 2.

 
-
Insurance Advisor: means Willis or any other insurance advisor appointed by the
Financing Institutions in the context of the financing of the Solar Park.

 
-
Legal Advisor: means Gómez-Acebo & Pombo, S.L. or any other legal advisor that
the Financing Institutions may designate in the context of the financing of the
Solar Park

 
-
Technical Advisor: means Sylcom Solar or any other technical advisor appointed
by the Financing Institutions in the context of the financing of the Solar Park.

 
-
Performance Bond: means the bond payable on demand to be delivered by the
Contractor in accordance with the provisions of Clause 8.5 to guarantee the
performance of its contractual obligations and which shall be effective as from
delivery thereof to the Owner in accordance with the provisions of this contract
until the execution of the Solar Park Provisional Acceptance Certificate.

 
-
Guarantee Bond: means each of the bonds payable on demand to be delivered by the
Contractor in accordance with the provisions of Clause 8.5 to guarantee the
performance of its contractual obligations during the Guarantee Period, which
shall be effective as from the execution of the Solar Park Provisional
Acceptance Certificate through the execution of the Final Acceptance
Certificate.

 
-
Final Acceptance Certificate (FAC): means the certificate that shall be executed
by the Parties at the end of the Guarantee Period to attest to the final
acceptance of the Solar Park by the Owner.

 
-
Solar Park Provisional Acceptance Certificate (Park PAC): means the certificate
that shall be executed by the Parties concurrently with the execution of the
Provisional Acceptance Certificate for the last Solar Facility forming a part of
the Solar Park, to evidence the proper operation of the Solar Park as a result
of the Overall Test of all Solar Facilities and the Electrical Infrastructure,
as well as the Contractor’s compliance with the obligations set forth in this
Contract, without prejudice to the provisions established for the Guarantee
Period.

 
-
Solar Facility Provisional Acceptance Certificate (Facility PAC): means the
certificate that shall be executed by the Parties to evidence the proper
operation of the equipment as a result of the Performance Tests for each of the
Solar Facilities (including the Electrical Infrastructure associated with each
Solar Facility) and the Contractor’s compliance with the obligations set forth
in this Contract, without prejudice to the provisions established for the
Guarantee Period.  In order to issue a Provisional Acceptance Certificate for a
Solar Facility, proper operation of the General Electrical Infrastructure in
order to meet the installed capacity of the Solar Facilities in operation at
such time must also be verified.

 
-
Contractor: means SUNPOWER ENERGY SYSTEMS SPAIN, S.L. and any other company that
may succeed it in its obligations in accordance with the provisions of this
Contract.

 
-
Contract: means this contract together with the Annexes hereto. In the event of
conflict between one or more of the contractual documents, the body of this
Contract shall prevail.

 
-
Maintenance Agreement: means the Maintenance Agreement entered into by the
Contractor and the Owner on even date herewith, providing for the assumption by
the Contractor of the maintenance work for the Solar Park upon execution of the
Solar Park Provisional Acceptance Certificate.

 
-
Environmental Impact Declaration: means the declaration attached as Annex 10.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
5

--------------------------------------------------------------------------------

 

-
Systemic Defect: is an operational failure of the Solar Facilities of the Solar
Park occurring during the Production Guarantee Period that (i) is not caused by
non-conforming performance of the Work by the Contractor under this Contract,
the Technical Specifications, the Construction Model or the regulations
applicable to the Work (in accordance with the terms of this Contract), and (ii)
that

 
 
§
is the same failure or is a failure that affects, at least: 0.5% of the solar
modules, 10 or more inverters or their corresponding peripheral systems, 10 or
more trackers, or 4 or more transformers (including breakers and switches)
supplied by the same manufacturer for the Solar Park; or

 
 
§
the relevant supplier or well-known independent third party in the solar
industry reports that at least 1% of worldwide production of the corresponding
model of solar module, inverter, tracker or transformer is affected by the same
operational failure and advises replacement thereof (in which event the Owner
must receive proof in the form of delivery of a document signed by
the  manufacturer or of a report from an independent third party which confirms
the existence of said systemic failure with reference to the model and series of
the affected equipment).

 
-
Business Day: means any day other than a bank holiday in Madrid, London and
Olivenza (Badajoz), Saturdays expressly excluded as Business Day. For payment
purposes (or for calculating terms of payment set forth in this Contract), any
day other than a bank holiday in Madrid, London and New York, Saturdays
expressly excluded as Business Day.

 
-
Authorized Equipment: means the list of brands and models of the principal
equipment or elements that will make up the Solar Facilities and the Electrical
Infrastructures described in Annex 8 hereto.

 
-
Site: means the site where the Solar Park will be built, located in the
municipality of Olivenza (Badajoz) with coordinates 38º73’19 north, 7º8’25 west,
altitude 206 meters over the sea level, formed by land properties 12939, 12938,
6911 and 14536 of the Olivenza Land Registry.

 
-
Technical Specifications: means the technical conditions for executing the Work
that were prepared by the Contractor and delivered to the Owner, and that make
up Annex 2.

 
-
Environmental Impact Study: means the mandatory environmental report to get the
Environmental Impact Declaration according to the regulation applicable to the
Site, a copy of which is attached as Annex 10.

 
-
Delivery Deadline: means July 15, 2008.

 
-
***

 
-
***

 
-
Payment Milestones: means the milestones for the payment of the Contract Price,
as described in Clause 4.2 below.

 
-
Technical Milestones: means the technical milestones described in Annex 3.

 
-
Specific Electrical Infrastructure: means the entirety of the electrical
elements permitting the evacuation to the distribution grid of the electrical
power produced by each of the Solar Facilities, including from the Solar
Facilities to the specific transformer center for such Solar Facility.

 
-
General Electrical Infrastructure: means the entirety of the electrical elements
permitting the connection of each of the Solar Facilities, from the specific
transformer center, in order to permit the evacuation of electrical power
generated by each Solar Facility to the distribution grid, including the
Evacuation Line, the distribution and sectioning center, the substation and
supplemental elements of supervision, monitoring and data collection.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
6

--------------------------------------------------------------------------------

 
 
-
Electrical Infrastructure: collectively, the General Electrical Infrastructures
and the Specific Electrical Infrastructures.

 
-
Solar Facility: means the entirety of the electromechanical elements that allow
for the generation of low voltage (“LV”) electrical power, including from the
solar modules themselves, solar trackers, and inverters, to the LV meter, with a
peak unit capacity of approximately 120 kWp.

 
-
Evacuation Lines: the 20 kV output electrical evacuation line of the
distribution center of the General Electrical Infrastructure, necessary to
connect such Infrastructures to the substation of the power distribution company
(Endesa) in Olivenza (Badajoz).

 
-
Change Order: means a document signed by the Contractor and the Owner pursuant
to which a change is agreed upon in the Scope of Work, the Contract Price or the
Execution Schedule, or any other modification, as provided in this Contract.   

 
-
Solar Park: means the entirety of the one hundred fifty (150) Solar Facilities
having approximately 120 kWp of peak capacity and 100 kWe at the inverter, with
a total peak capacity of 18 MWp, located at the Site, including the Electrical
Infrastructure and any other facilities that, in accordance with the terms of
this Contract, may be necessary for its Start-Up.

 
-
Guarantee Period: means the period between the signing of the Provisional
Acceptance Certificate for the first Solar Facility until satisfaction of the
conditions for the execution of the Final Acceptance Certificate.

 
-
Production Guarantee Period: means the period between the execution of the Solar
Park Provisional Acceptance Certificate and *** following execution of such
certificate.

 
-
Contract Price: The price payable by the Owner to the Contractor for the
performance of the obligations contained in this Contract, the amount of which
is set forth in Clause 4 of the Contract.  For purposes of this Contract, the
price corresponding to an individual Solar Facility shall be the amount obtained
by dividing the total Contract Price by the one hundred fifty (150) Solar
Facilities.

 
-
Implementation Schedule: means the schedule for the implementation of the Scope
of Work, which is attached as Annex 3 to this Contract.

 
-
Owner:  means SEDWICK CORPORATE, S.L., as well as any company subrogating to its
contractual position in accordance with the provisions of this Contract.

 
-
Overall Test: means the test described in Annex 4, to be performed as a
prerequisite to the execution of the Solar Park Provisional Acceptance
Certificate to verify the proper operation of all Solar Facilities and the
Electrical Infrastructure. The Overall Test will definitively verify the proper
operation of the General Electrical Infrastructure to absorb the power
discharged by all Solar Facilities.

 
-
Performance Tests: means the tests described in Annex 4, to be performed as a
prerequisite to the execution of each Solar Facility Provisional Acceptance
Certificate to verify the proper operation of the corresponding Solar Facility
and Electrical Infrastructures. Pursuant to the provisions of Clause 5.2(1),
each Performance Test will be performed on a minimum of ten (10) Solar
Facilities (with their corresponding Electrical Infrastructures).

 
-
Production Tests: means the tests that will be performed at the end of the
Production Guarantee Period in order to determine compliance with the Production
Guarantee set forth in Clause 8.4, following the protocols set forth in Annex 4.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
7

--------------------------------------------------------------------------------

 
 
-
Start-up: means, with reference to a particular Solar Facility and/or Electrical
Infrastructure, the point when all of the work required by this Contract has
been completed and all Performance Tests have been passed in accordance with
this Contract and the Annexes hereto, the Provisional Acceptance Certificate has
been executed and the corresponding Final Start-up Certificate has been received
(as confirmed by the Legal Advisor). Reference to Start-up of a Solar Park shall
be understood to mean the point when all Solar Facilities and corresponding
Electrical Infrastructures have passed the Overall Tests and comply with the
above referenced requirements.

 
-
RD 661: Royal Decree No. 661/2007, of May 25, which regulates activities
involving the production of power under special regime.

 
-
Subcontractors: means the subcontractors with which the Contractor subcontracts
all or part of the works to be executed under this Contract.

 
-
Work: means the work and supplies to be provided by the Contractor pursuant to
the provisions of this Contract.

 
2.
PURPOSE AND SCOPE OF WORK

 
2.1
Purpose of the Contract

 
The purpose of this Contract is the construction, start-up and delivery of the
Solar Park to the Owner pursuant to the terms set forth in this Contract such
that the production of power and sale thereof to the electric distribution grid
may commence, in accordance with applicable law and the Technical
Specifications.
 
This Contract is executed as a "turnkey" contract, which is for the fixed price
and within the fixed time periods established herein.
 
2.2
Scope of Work

 
(1)
According to the terms and conditions of this Contract, the Contractor shall
carry out and shall be responsible for all of the equipment, services, supplies
and work comprising the Scope of Work. The Scope of Work includes each of the
following concepts, as well as all acts that, even if not expressly mentioned in
this Contract or in Annex 2, are necessary for the proper operation, performance
and commercial exploitation of the Solar Park, in each case in accordance with
the customary usage and practices in the industry for a project having these
characteristics, this Contract, the Technical Specifications, and applicable law
(without prejudice to the provisions of Clause 2.4(4)):

 
 
§
Design, engineering (basic and detailed) and required technical schedules.

 
 
§
Execution of all aspects of the Scope of Work and the supply of all materials,
elements and equipment set forth in Annex 2, and the supply of all materials
necessary and appropriate to properly carry out the Scope of Work.

 
 
§
Performance of inspections, inventory of materials, performance controls, tests
and other analyses required under applicable law and in accordance with the
technical specifications and this contract.

 
 
§
Transportation to the Site of all materials, equipment, utilities, spares parts,
consumables and machinery for which the Contractor is responsible under the
Contract.

 
 
§
Direct and indirect labor necessary to carry out the Scope of Work and all costs
and social charges associated with such labor.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
8

--------------------------------------------------------------------------------

 

 
§
Demolition and dismantling of the provisional facilities not required by the
Owner and conditioning and cleaning of the Site following issuance of the Solar
Park Provisional Acceptance Certificate.

 
 
§
Maintenance, protection, security, custody and conservation of the equipment
installed or stored at the Site up to the signing of the Solar Park Provisional
Acceptance Certificate.

 
 
§
Preparation and delivery to the Owner of all documentation within the scope of
this Contract, sufficiently in advance for the utilization thereof by the Owner.
In particular, the delivery of the documentation and manuals set forth in Annex
2.

 
 
§
***

 
 
§
Training of the Owner’s personnel in the operation and maintenance of the
materials and equipment acquired in accordance with the terms of Clause 6.7 of
this Contract.

 
 
§
Construction of all necessary auxiliary facilities, their maintenance, cleaning
and security during the performance of the Work, including that performed in
compliance with the regulations for the Prevention of Occupational Risks and the
Social Security and Health Plan; as well as the demolition or dismantling of any
temporary facilities not required by the Owner and the conditioning and clearing
of the Site following the issuance of the Solar Park Provisional Acceptance
Certificate.

 
 
§
Supply of spare parts pursuant to the provisions of Clause 6.3.

 
 
§
Provision of material and human resources required to comply with the
regulations for the Prevention of Occupational Risks and the Social Security and
Health Plan, as well as the creation of the Social Security and Health Plan.

 
2.3
Exclusions

 
The Scope of Work for this Contract shall not include amounts associated with
the purchase or lease of land or easements where the Solar Park will be built.
Further, it does not include the services associated with the obligations
assumed by the Owner in Clause 7, the selection and hiring of personnel by the
Owner or the costs and liabilities arising from the selection and hiring of
third parties by the Owner for performance of the work consisting of safety and
health coordination, or the supervision, external inspection, security, and
quality control of the Contractor’s work, including the Technical Advisor.
 
2.4
Changes in the Scope

 
(1)
Under no circumstances may the Parties make any changes to the Scope of Work
contemplated by this Contract (of any kind, whether for expansions, reductions
or changes to any portion of the work and/or the items supplied under this
Contract); unless a Change Order has previously been signed.

 
(2)
At any time prior to Provisional Acceptance, the Owner may propose a change to
the Scope of Work by sending the Contractor a notice describing the nature and
scope of the change. Upon receipt of such notice, the Contractor must send to
the Owner, within a maximum period of ten (10) Business Days, a communication
that includes a complete proposal for the changes in the Contract Price,
deadlines and form of payment, or any other changes that may be necessary in
connection with the changes proposed by the Owner. This communication shall also
include a reasoned explanation of the grounds and/or criteria used for the
calculation of the new Contract Price and/or deadline.

 
(3)
The Contractor may, at any time during the performance of the Contract, propose
changes to the Scope of Work that it deems necessary or appropriate to improve
the quality, efficiency or safety of the Solar Park or the facilities or
supplies that make up the Solar Park. The Owner, at its discretion, may approve
or reject the changes proposed by the Contractor.  The Parties will execute a
Change Order in the event that the modifications are approved by the Owner.

 

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
9

--------------------------------------------------------------------------------

 

(4)
In addition, upon the entry into force, promulgation, derogation or change of
any mandatory legal provision after the execution of this Contract that affects
the Work, the Parties shall sign a document governing the changes that must be
made to the purpose of this Contract including the extension of the terms set
forth in this Contract.

 
(5)
The Owner and the Contractor shall negotiate in good faith the effects on the
deadlines agreed to under this Contract that might occur as a result of the
changes requested within the context of the provisions of this Clause. In any
event, the prices applicable to any change in the Scope of Work shall consist of
the costs of the additional work or supplies arising therefrom (reasonably
justified to the Owner) plus ***% as the Contractor’s margin.

 
3.
COMMENCEMENT OF WORK

 
(1)
The Owner acknowledges that the Works have already started. Notwithstanding the
above, the lack of fulfilment of the conditions provided in section (2) below
shall not give the Contractor the right to claim any kind of payment from the
Owner for the works the Contractor may have done in relation with this Contract.

 
(2)
The Parties have agreed on the following conditions with regard to the payment
to be done by the Owner of the amount provided in Clause 4.2(i) and for the
delivery by the Owner of the Performance Bond:

 
 
(i)
That the Owner has obtained all the authorisations and licences necessary for
the start of the construction of the Solar Park, with the exception of those
that are intrinsic to the construction activity, in accordance with the
provisions of Clause 6.6 (having delivered to the Contractor a copy of those
which obtaining is the responsibility of the Owner). For clarification purposes,
the Owner must have obtained the corresponding municipal work and activity
permits (if applicable), as well as the administrative authorisation and
approval of the Electrical Infrastructure Project, the connection point of the
Solar Facilities and the Environmental Impact Declaration for all the Solar
Facilities of the Solar Park;

 
 
(ii)
That a letter from the Financing Entities agent has been delivered to the
Contractor confirming that the Owner has been granted financing to make the
payments owed by the Owner by virtue of this Contract and that the conditions
necessary to make the initial payment have been met;

 
 
(iii)
That the Contractor has confirmed to the Owner that the Site is fully accessible
and available for the start of the Works; and,

 
 
(iv)
That the Contractor has delivered the Corporate Guarantee to the Owner.

 
The Parties acknowledge that the all conditions mentioned above have been
fulfilled prior to the execution of this Contract except: (a) the concession by
the Planning Commission of the Government of Extremadura of the obligatory
favourable Planning Qualification of the non-developed land in accordance with
article 27 of the Land and Planning Law of Extremadura; (b) the issuance of the
renovation or rehabilitation of the work licence of the project dated on July
25, 2006 (as amended by resolution of February 27, 2007) in accordance with
provision 184 of the Land and Planing Law of Extremadura; (c) the delivery to
the Contractor of the letter referred in paragraph (ii) above, and (d) the
Delivery of the Corporate Guarantee to the Owner.
 
Once fulfilled conditions provided in (a) and (b) above, and within the period
between the sixth (6th) and ninth (9th) Business Days after the date in which
the Owner has notified its fulfilment to the Contractor, the Owner shall pay to
the Contractor the first payment milestone as provided in Clause 4.2(i) with a
written statement in which the Owner states that all licences required to the
construction of the Solar Park and the letter foreseen in (ii), have been
obtained against the delivery by the Contractor of the Performance Bond and the
Corporative Guarantee. The date on which the deliveries foreseen in this
paragraph will henceforth be referred to as the “Condition Satisfaction Date”.

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
10

--------------------------------------------------------------------------------

 
 
(3)
In the event that conditions (a) and (b) above have not been fulfilled within
fifteen (15) Business Days as from the date hereof; or, (b) all the conditions
having been fulfilled, the Condition Satisfaction Date has not occurred by the
ninth Business Day following the date the fifteen (15) Business Days term
expires, the Contractor and the Owner may terminate the Contract by delivery to
the other Party of a notice setting forth its desire to terminate the Contract,
and the Parties shall be released from all obligations assumed with respect
thereto. For the sake of clarity, no Party shall be entitled upon the
termination of this Contract in accordance with this paragraph to claim any
amount from the other Party as consequence of such termination.

 
(4)
In spite of the provisions of section 2 (iii) above, the Contractor represents
that, prior to the execution of this Contract, it has studied the subterrain,
surroundings and access thereto.

 
The Contractor represents that the Site is adequate and sufficient for the
performance of the Work, and that the Contractor is aware of and accepts all the
risks and contingencies of the Site that may affect the performance of the Work,
including, without limitation, climate conditions (including wind, snow, frost,
rain, etc.), hydrographic, hydrological, geotechnical and seismic conditions,
any toxic waste or archeological sites that may appear at the Site and in
general any other physical, natural or artificial circumstances of the Site and
the subsoil thereof. Consequently, the Contractor waives any claim to any
supplement to the price of the Contract for an increase in work, delay therein,
or additional cost of any kind, and any claim to any extension in the Delivery
Deadline or the intermediate deadlines for the Work arising from the Site
conditions referred to in this Clause.
 
However, the Parties expressly agree that the discovery of archeological ruins
at the Site shall be considered an event of Force Majeure in accordance with the
terms of the Contract, with application of the provisions of Clause 12.
 
4.
PRICE AND FORM OF PAYMENT

 
4.1
Contract Price

 
(1)
The Contract Price payable by the Owner to the Contractor in consideration for
the works to be performed by Contractor under this Contract shall be *** Euros.
This amount shall be increased by an amount corresponding to Value Added Tax
(VAT) pursuant to applicable law at any given time. The Contractor hereby
acknowledges and agrees that the Contract Price is a lump-sum, fixed, and final
price, and is not subject to any change or revision whatsoever on the basis of
any changes in the prices of labor, materials, equipment, exchange rates or any
other similar items, including a change in any taxes levied on the scope of the
work.

 
(2)
The Contract Price includes all the costs and expenses associated with the
Contractor’s performance of work under the Contract, including those
specifically set forth in the Scope of Work. The Contract Price shall be deemed
to include, by way of example:

 
 
§
taxes, fees, industrial- and intellectual-property royalties on the equipment
supplied, Social Security and other encumbrances upon the supplied equipment and
materials in their country of origin or destination, including, if applicable,
the rights of free circulation in the European Union and any other tax with
respect to the importation of the Equipment and the performance of the Work,
except for the VAT on the actual Contract Price. For purposes of clarification,
the Price does not include legalization fees or costs for permits and
authorizations, which are the responsibility of the Owner.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
11

--------------------------------------------------------------------------------

 
 
 
§
payroll costs and the cost of equipment required for the Contractor’s
performance of the Work or to ensure the protection, security and proper
performance thereof.

 
 
§
the cost of any insurance that must be taken out by the Contractor pursuant to
Clause 11.

 
(3)
In the event of changes in the Scope of Work agreed to pursuant to the
provisions of this Contract, the price agreed to in the corresponding Change
Order shall apply.

 
(4)
Without prejudice to the foregoing, in consideration for the maintenance and
security tasks to be performed by the Contractor prior to the execution of the
Solar Park Provisional Acceptance Certificate, the Owner shall pay to the
Contractor (in addition to the Contract Price), the portion of the price
contemplated in the Maintenance Agreement that is equivalent to the percentage
representing the Solar Facilities that have obtained the Start-up with respect
to all Solar Facilities contemplated by this Contract.

 
Furthermore, in case Solar Facilities Provisional Acceptance Certificates are
executed before the dates set forth in the Implementation Schedule, the
Contractor will be entitled to receive the amounts set forth in Clause 5.1(1).
 
4.2
Payment Milestones

 
The Contract Price shall be paid by the Owner to the Contractor pursuant to the
payment schedule set forth below (each of the milestones set forth below shall
be deemed a “Payment Milestone”):
 
 
(i)
On the Condition Satisfaction Date, an amount equal to ***% percent of the
Contract Price, i.e., *** Euros, upon delivery of the Performance Bond by the
Contractor.

 
 
(ii)
Based on the monthly progress of the civil works involving earth moving,
leveling and foundation laying, measured as 100 kWe Solar Facilities whose
foundations are completed, the Owner will pay up to a maximum of *** percent
(***%) of the Contract Price, i.e., *** Euros, upon presentation of the
respective invoices by the Contractor.

 
 
(iii)
Upon each delivery to the Site of the module supports, inverters and trackers of
each Solar Facility and presentation of the corresponding invoices not earlier
than two (2) months prior to the dates indicated in the Implementation Schedule,
the Owner shall pay up to a maximum of *** (***%) percent of the Contract Price
corresponding to such Solar Facilities.

 
 
(iv)
Upon each delivery of the solar modules of each Solar Facility to the Site and
upon presentation of the corresponding invoices not earlier than the dates
indicated in the Implementation Schedule, the Owner shall pay up to a maximum of
*** (***%) percent of the Contract Price corresponding to such Solar Facilities.

 
 
(v)
Based on the monthly progress of the mechanical assembly of the module supports,
solar trackers and the modules mounted thereon, as well as the installation of
the inverters and the transformer center, measured as Solar Facilities of 100
kWe whose facilities up to the transformer center have been completed, the Owner
will pay up to a maximum of *** (***%) percent of the Contract Price, upon
presentation of the respective invoices.

 
 
(vi)
Upon the execution of each Provisional Acceptance Certificate for a Facility,
the Owner shall pay *** (***%) percent of the Contract Price corresponding to
such Solar Facility (together with the remaining portion of the Contract Price,
if any, that was not previously paid and that corresponds to Work completed by
the Contractor under this Contract in respect of such Solar Facility). The last
Solar Facility payment shall be made concurrently with the execution of the
Solar Park Provisional Acceptance Certificate.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
12

--------------------------------------------------------------------------------

 
 
4.3
Invoicing System and Form of Payment



(1)
Once the Contractor deems that a Payment Milestone has been achieved, the
Contractor shall give written notice thereof to the Owner and the Technical
Advisor, attaching thereto the invoice and any documentation that may be
necessary to demonstrate achievement of the corresponding Payment Milestone
(including, for this purpose, all of the documentation that must be furnished by
the Contractor to the Owner at any time, pursuant to the provisions of Annex 2).

 
(2)
Within fifteen (15) Business Days following receipt of the above-mentioned
notice, the Owner will confirm the achievement of the corresponding Payment
Milestone. Within such period, the Owner will communicate in writing to the
Contractor: (i) their agreement that the corresponding Payment Milestone has
been achieved, in which case the Owner will provide documentary confirmation by
approving the corresponding invoice, or (ii) that the Payment Milestone has not
been fully achieved, in which case the Owner must specify in  writing to the
Contractor a detailed and reasoned explanation of the work pending performance
in order for the Payment Milestone to be deemed to have been achieved.  In the
event that the Owner fails to respond to the Contractor within the
above-mentioned period of fifteen (15) Business Days, due solely to the failure
of the Contractor to provide all documentation required to verify achievement of
the Payment Milestone, the Owner agrees to request the same within the above
period of fifteen (15) Business Days. The Owner will be allotted another ten
(10) Business Days to issue their response, counting from the date of receipt of
all requested documentation.

 
(3)
If the Owner does not agree that a Payment Milestone has been achieved, the
Owner shall be entitled to return the corresponding invoice until the Contractor
has completed the work in accordance with the provisions of this Contract.
However, if the Parties agree that the disagreement involves only part of the
work included in the Payment Milestone, the Owner shall pay the invoice amounts
corresponding to the work not affected by the dispute, with the rest remaining
subject to full performance and delivery by the Contractor in accordance with
the terms of this Contract.

 
(4)
If, following the period referred to in subsection (2) above, the Owner has not
responded, the Contractor may send a demand notice to the Owner communicating
such fact and allowing an additional period of five (5) Business Days for
confirmation of their agreement or disagreement as to the achievement of the
respective Payment Milestone. If, upon expiration of such period, the Owner
still has not responded, achievement of the Payment Milestone shall be deemed
accepted by the Owner.

 
(5)
Under no circumstances shall the Owner’s agreement to a Payment Milestone imply
acceptance of the Work associated therewith, which acceptance shall in any event
remain conditioned upon passing the Performance Tests and executing the
respective Provisional Acceptance Certificate and, ultimately, the Final
Acceptance Certificate.

 
(6)
Payments shall be made by the Owner to the Contractor via bank transfer to the
bank account designated by the Contractor within *** Business Days following the
date on which the Owner accepted the corresponding Payment Milestone (or on the
date on which the Payment Milestone was deemed accepted by the Owner, in
accordance with subsection (4) above). On an exceptional basis, the payment
corresponding to the first Payment Milestone shall be paid by the Owner on the
Condition Satisfaction Date (with respect to such payment, approval of a Payment
Milestone by the Contractor and the Owner pursuant to the above provisions is
not required) .


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
13

--------------------------------------------------------------------------------

 


5.
IMPLEMENTATION SCHEDULE. TESTS AND PROVISIONAL ACCEPTANCE

 
5.1
Implementation Schedule. Changes in the Deadline

 
(1)
The Contractor hereby undertakes to perform the Work in accordance with the
Implementation Schedule attached hereto as Annex 3, such that the Solar Park
Provisional Acceptance Certificate is executed no later than the Delivery
Deadline.

 
If any Solar Facility Provisional Acceptance Certificates are signed prior to
the dates specified in the Implementation Schedule, the Contractor shall have
the right to receive from the Owner 50% of the net earnings obtained through the
energy produced by such Solar Facilities (once deducted the operation costs and
taxes incurred in connection with the relevant Solar Facility) between their
Start-up date and the date the Start-up was scheduled in the Implementation
Schedule (or, in the event of the partial or total termination of the Contract
pursuant Clause 14.1, the date of such termination).
 
(2)
The dates for performance specified in the Implementation Schedule and, in
particular, the Delivery Deadline, are fixed and final, and may not be
postponed, and the performance deadlines may not be extended, except under the
following circumstances:

 
 
(i)
due to agreed-upon changes in accordance with the provisions of Clause 2.4,
provided that such changes include an extension of the deadlines;

 
 
(ii)
due to a breach by the Owner giving rise to a delay in the Work (including,
specifically, delays in procuring authorizations and licenses for which it is
responsible or in the signature of the corresponding “Installations Assignment
Agreement” with the relevant utility company), provided that such breaches are
not attributable to actions, omissions or breaches by the Contractor;

 
 
(iii)
suspension of the Work in accordance with the provisions of Clause 13, except in
the event of suspensions attributable to the Contractor; or

 
 
(iv)
the occurrence of an event of Force Majeure that reasonably justifies an
extension of the deadlines established in the Implementation Schedule.

 
(3)
The Contractor must inform the Owner of the alleged facts or causes, in writing
and within a maximum period of ten (10) Business Days after the Contractor
becomes aware thereof, and the communication must be accompanied by all
available information and data on such date that substantiate such facts and the
consequences thereof on the Work, the extension (if such extension can be
determined) proposed by the Contractor, and a detailed explanation of the
measures adopted to mitigate the consequences thereof.

 
The Owner may request any additional information that it deems reasonably
necessary to analyze the request and shall make a decision thereon as soon as
possible, but in any event no later than fifteen (15) days after receipt of such
communication from the Contractor or receipt of the documentation required to
evaluate the circumstances, if later.  If the Owner accepts the extension
proposed by the Contractor, the Parties shall issue a Change Order confirming
the changes to the Implementation Schedule.
 
5.2
Performance Tests and Provisional Acceptance

 
(1)
Upon completion of the construction of a group of at least ten (10) Solar
Facilities, or of the Solar Park, the Contractor shall notify the Owner so that,
within a maximum period of seven (7) Business Days, the Performance Tests or the
Overall Test may be commenced . All Tests shall be conducted in accordance with
the Test procedures and protocols attached hereto as Annex 4.  The Contractor
agrees that the Performance Tests and the procedures set forth in this Clause
shall begin only when at least ten (10) Solar Facilities are ready for
provisional acceptance.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
14

--------------------------------------------------------------------------------

 
 
(2)
Once the Owner and the Technical Advisor have verified that the Performance
Tests (or, if applicable, the Overall Test) have been passed in accordance with
the standards set forth in this Contract and that the Owner has received all
documentation set forth in the Scope of Work, the Contractor and the Owner shall
execute the corresponding Provisional Acceptance Certificate for the Solar
Facilities delivered or the Provisional Acceptance Certificate for the Solar
Park, as applicable, provided that the following conditions have been met:

 
 
a)
The Work corresponding to the applicable Solar Facilities, or, if applicable,
the Solar Park, has been satisfactorily completed.

 
However, if the Performance Tests or the Overall Test have been passed and the
remaining conditions specified in this Clause have been met with certain punch
list items still pending, the Owner shall sign the corresponding Provisional
Acceptance Certificate, acknowledging, in an attached document, the existence of
the punch list items and setting a period of thirty (30) Business Days for
completion thereof, or another longer period of time agreed by the Parties. If
such punch list items have not been completed by the Contractor at the
conclusion of the specified time period, the Owner may, at its discretion,
(i) demand the completion thereof, or (ii) perform such work itself or through
third parties, deducting the direct costs of such punch list items from what is
owed to the Contractor, or enforce of the bonds delivered pursuant to this
Contract.
 
The term “punch list items” shall be understood to refer to those tasks pending
execution by the Contractor for which the work pertaining to such Work has been
completed within the time periods specified in this Contract that do not affect
the operation, production or output of the Solar Facilities or the Electrical
Infrastructure.
 
 
b)
All of the documentation that the Contractor must submit in accordance with the
provisions of Annex 2 has been submitted to the Owner;

 
 
c)
The spare parts specified in Clause 6.3 have been made available to the Owner;

 
 
d)
That the Final Start-Up Certificate has been obtained in respect of the
appropriate Solar Facility or for the Solar Park, as appropriate. This
notwithstanding, the Contractor will not in any event be responsible for (i)
delays in obtaining the Final Start-Up Certificate with regard to the
corresponding Solar Facility or for the Solar Park that are produced as a result
of the late application or obtaining (or of not obtaining) those licenses and
authorizations which, in accordance with this Contract, are not the Contractor’s
responsibility; or

 
 
e)
With respect to the Solar Park Provisional Acceptance Certificate, the
Contractor has delivered to the Owner the Guarantee Bond in the amount specified
in Clause 8.5; and

 
 
f)
That any technical penalties or for delays due to the Contractor by virtue of
the provisions of this Contract in connection with the corresponding Solar
Facility (or, in the case of the Solar Park Provisional Acceptance Certificate,
for the whole of the park) have been paid to the Owner.

 
(3)
The deadlines granted to the Contractor for completion of pending punch list
items upon execution of a Provisional Acceptance Certificate shall not be
considered an extension of the deadlines set forth in this Contract, and the
Contractor shall indemnify the Owner for any damages that the Owner may incur as
a result thereof pursuant to Clause 5.2(a) above.

 
(4)
In the event that the Owner does not execute the Provisional Acceptance
Certificates for the respective Solar Facilities  (or, if applicable, the Solar
Park) within seven (7) Business Days of verifying compliance with the stipulated
requirements, the Contractor may request in writing that the Owner execute the
respective Certificate within an additional period of five (5) Business Days. If
the Owner has not executed the new Provisional Acceptance Certificates for the
Solar Facilities  (or, if applicable, the Solar Park) within said period, the
conditions required in this clause for execution of the corresponding
Certificate have been satisfied, it shall be understood that provisional
acceptance has been achieved, except to the extent discrepancies exist as to the
performance of the conditions required by the same, in which event the Parties
shall submit the matter to arbitration in accordance with the provisions of
Clause 20 (2).


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
15

--------------------------------------------------------------------------------

 
 
(5)
Within thirty (30) days following the execution of the Solar Park Provisional
Acceptance Certificate, the Contractor must: (i) remove from the Site any
material used in the construction, as well as any equipment, machinery, tools,
vehicles and temporary structures that are not necessary during the Guarantee
Period; (ii) clean the Site and remove any debris or waste; and (iii) deliver
the “As Built” Plans for the Solar Park.

 
6.
OTHER OBLIGATIONS OF THE CONTRACTOR

 
6.1
Prevention of Occupational Risks

 
(1)
The Contractor shall be obligated, in compliance with current legislation, to
perform the works under this Contract in such a way as to ensure the safety of
workers, and to apply the preventive activity principles set forth in Law
31/1995 and its implementing regulations.  Accordingly, the Contractor shall be
responsible for designing the construction process in accordance with the
provisions of Royal Decree No. 1627/1997, which establish minimum safety and
health provisions for construction work, and in its the other implementing or
supplemental regulations, such that the safety of the activities that are
performed simultaneously or consecutively is ensured, and the safety of third
parties present in the vicinity of the work site is also ensured.

 
(2)
In particular, as part of the scope of this Contract, the Owner has prepared a
Safety and Health Study, and furthermore, in compliance with the provisions of
Royal Decree No. 1627/1997, the Contractor must prepare a Workplace Safety and
Health Plan, both specifically for the work provided for within the scope of
this Contract. The Contractor hereby represents that they contain, or will
contain, all requirements of such Royal Decree and its implementing rules and
regulations (including the provisions of the autonomous communities that apply,
if any).

 
(3)
Furthermore, the Owner (at the request of the Contractor) shall appoint a safety
and health coordinator, who shall have the obligations set forth in Royal Decree
1627/1997, and who shall be responsible for ensuring that all of personnel of
the Contractor, the Subcontractors and of the suppliers of equipment or
materials under this Contract comply with the safety requirements established in
current legislation. Both the Owner and the Contractor shall be obligated to
respect and comply with their respective obligations, as imposed by Royal Decree
1627/1997 and other applicable rules and regulations.

 
(4)
The Owner reserves the right to evaluate security during the construction
period.  This does not imply that Owner has assumed responsibility with respect
to security measures taken or the preparation of documentation or the content of
such documentation referred to in this Clause, without prejudice to the
obligations and responsibilities under law that attach as a result of Owner’s
capacity as a developer. To this effect, the Contractor shall provide to the
Owner all documentation that Owner may reasonably require in order to confirm
the performance of the obligations set forth in this Clause.

 
(5)
For clarification purposes, in no event shall the Contract Price be increased
if, as a result of a security check, legal review or technical risk review, the
Contractor is required to take additional measures designed to guarantee
compliance with applicable rules and regulations for the prevention of
occupational risks.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
16

--------------------------------------------------------------------------------

 
 
6.2
Obligation to Provide Access to the Site

 
The Contractor hereby undertakes to provide to the Owner access to the
workshops, warehouses and sites where the Contractor or Subcontractors are
performing work, tests or trials; manufacturing equipment; or storing materials
for the construction, assembly and Start-up of the Solar Park, provided that the
Owner has so requested in writing reasonably in advance and that the visit
causes the least possible interruption of the performance of the work by the
Contractor, and further provided that the Owner agrees to honor all reasonably
necessary confidentiality measures and to respect security measures in force at
the Site. The Contractor also undertakes to ensure that the Subcontractors grant
access to the Owner under the terms of this subsection, for which purpose the
Contractor shall include in the contracts to be entered into with the
Subcontractors an obligation imposed upon them consistent with the provisions of
this subsection.
 
6.3
Minimum Stock and Supply of Spare Parts

 
At the time of execution of the Solar Park Provisional Acceptance Certificate,
The Contractor shall maintain a minimum stock of spare parts in accordance with
the provisions of Annex 5. Such minimum stock shall be maintained at all times
until the execution of the Final Acceptance Certificate, for which purpose the
Contractor undertakes to replace any material or equipment used during such
period as promptly as reasonably possible.
 
Further, Contractor shall be responsible for providing, upon the Owner’s
request, spare parts (in particular, modules, inverters and trackers, identical
or similar to those covered by this Contract, in accordance with the terms of
Annex 5) necessary for the proper operation and maintenance of the Solar Park in
accordance with the terms of Clause 8.3.2(8) below.
 
6.4
Quality Control

 
The Contractor must perform a quality control inspection of the modules, using
standards for acceptance and rejection and testing and measurement protocols
that are acceptable to the Technical Advisor.  For these purposes, the
Contractor must inform the Technical Advisor of the quality control inspections
that it is going to use in the performance of this Agreement, and detail the
respective acceptance and rejection standards and testing and measurement
protocols, such that the Technical Advisor can approve the same prior to the
date on which such modules are expected to be received under this Contract.
 
Once the Technical Advisor has verified the quality control inspection
procedures, the Contractor shall follow such quality control inspection
procedures for all modules received under this Contract, except with respect to
those which are subject to another quality control inspection that has been
expressly approved by the Technical Advisor in writing.
 
6.5
Regulatory Compliance

 
(1)
The Contractor undertakes to observe and comply with the regulations applicable
to the performance of the Work, subject to the provisions of subsection (3)
below.  In particular, the Contractor must ensure compliance with regulations
regarding classified activities, safety, health, and environmental
protection.  In particular, the Contractor shall be the only responsible party
for compliance with applicable law and regulations with respect to (i) ***, and
(ii) environmental protection during the period of manufacture, construction,
erection, Start-Up and Tests until the Solar Park Provisional Acceptance
Certificate has been executed.

 
(2)
The Contractor represents that it is current in the payment of wages and Social
Security contributions for the professionals hired by the Contractor to perform
the services covered by this Contract. Accordingly, the Contractor agrees to
show to the Owner all documents that the Owner may reasonably request evidencing
compliance with wage, tax and Social Security obligations (including, without
limitation, certificates of good standing and compliance with tax obligations
and the TC1 and TC2 Social Security dues bulletins).


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
17

--------------------------------------------------------------------------------

 
 
(3)
In the event of any change in the applicable rules and regulations after the
date on which this Contract is signed, the Parties shall proceed in accordance
with the provisions of Clause 2.4(4) above. In the event that either Party does
not sign the applicable change document, the Contractor shall continue to
perform the work in compliance with the rules and regulations previously in
force, and shall not assume any responsibility for any breach of the applicable
new rules and regulations.

 
6.6
Permits and Authorizations

 
(1)
***

 
(2)
For clarification purposes failure to obtain the Final Start-up Certificate in
the date set forth in Clause 14.1(g), will entitled the Owner to terminate the
Contract according to Clause 14 (without prejudice of Clause 14.1.6) except in
case such failure if this failure was due to (i) the Owner’s failure to deliver
of the documentation requested by the Contractor and which Owner was required to
furnish for the obtaining of the Final Start-up Certificate or (ii) the late
request or obtaining or the failure to obtain such permits and authorizations
that are not the responsibility of the Contractor pursuant to this Contract.

 
 6.7
Training of the Owner’s Personnel

 
The Contractor must adequately and sufficiently train the Owner’s personnel to
efficiently operate the Solar Park in all respects.  Such training must be
provided by the Contractor during the four week period prior to the issuance of
the Provisional Acceptance Certificate for the Solar Park and shall have a
maximum duration of five (5) Business Days. The personnel designated by the
Owner to receive such training shall not exceed five (5) individuals.
 
6.8
Designation of Project Director

 
(1)
The Contractor shall name a Project Director with an officially recognized
technical degree and relevant industry experience with similar projects.  The
appointment of the Project Director must be submitted to the Owner for approval.
The Owner may not reject a proposed candidate without just cause.

 
(2)
The Project Director shall be responsible for overseeing proper performance of
the Work and for directing, managing, and supervising all of the activities
necessary for the implementation of the services agreed to by the Contractor in
accordance with the terms and time periods specified in this Contract.  Further,
the Project Director shall be the principle contact between the Contractor and
the Owner during the term of this Contract.

 
(3)
Without prejudice to the foregoing subsection, in accordance with the terms of
this Contract and applicable law, the Contractor shall be responsible for the
actions of the Project Director and any and all consequences arising from such
actions.

 
6.9
Taxes and Import Duties

 
The Contractor agrees to pay all taxes, including all expenses, interest and
surcharges relating thereto, applicable to the supply, manufacture,
transportation, services, sales and other services for which the Contractor is
responsible under this Contract, except with respect to those whose payment is
expressly attributable to the Owner.
 
6.10
Intellectual and Industrial Property Rights

 
All of the drawings and designs that the Owner has prepared or supplied to the
Contractor, and all of the patents, copyrights, design rights and other
intellectual and industrial property rights thereto shall be the property of the
Owner.

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
18

--------------------------------------------------------------------------------

 
 
The Contractor, in turn, grants to the Owner, as part of the Contract Price and
at no additional cost, an irrevocable license, not transferable to third parties
(except in conjunction with all of the rights and obligations of the Owner under
this Contract), and free of any royalties, to use in the Solar Park (and
therefore, in no other project) the creations, plans, drawings, specifications,
documents, procedures, methods, products, inventions prepared or developed by
the Contractor under this Contract, in all cases, subject to any restrictions
imposed on such intellectual or industrial rights by third parties. The
Contractor represents and warrants to the Owner that the same are owned by the
Contractor or that the Contractor has sufficient legal rights to use the same
for such purpose. Should any claim or action be brought by a third party
alleging an infringement of any intellectual or industrial property right
granted by the Contractor to the Owner hereunder, the Contractor shall indemnify
the Owner for all liabilities and damages (including costs and expenses) that
may arise as a consequence of such infringement of third parties' rights, claim
or actions arising there from.
 
6.11
Cooperation

 
The Contractor undertakes to provide to the Owner all of the cooperation that
the latter may reasonably request in connection with the implementation of the
project for the construction of the Solar Park and compliance with the Owner’s
obligations as specified in this Contract, and to submit to the Owner all of the
documentation or information that the Owner may reasonably request in connection
with the Work and that is available to the Contractor.
 
7.
OBLIGATIONS OF THE OWNER

 
The Owner undertakes to comply with the obligations set forth in this Contract,
those resulting from good faith, and those resulting from the applicable laws
and regulations, including, in particular, the following:
 
 
(i)
To comply with its payment obligations under this Contract;

 
 
(ii)
To provide to the Contractor, its Subcontractors and employees, during the
effective term of this Contract, access to the Site to fulfill their contractual
obligations, including appropriate access to highways and access roads to
perform the Work. For these effects, the Owner will execute, at its cost and
expense, agreements with landowners that procure all necessary easements or land
use rights;

 
 
(iii)
Process and obtain, at his cost and responsibility, the licenses and
authorizations necessary for the start of the construction (amongst which are
included, but not restricted to, the corresponding municipal building and
activity licenses, if required, as well as the administrative authorization and
approval of the Electrical Infrastructure Project, the connection point for the
Solar Facilities and the environmental permits for all the Solar Facilities in
the Solar Park), as well as all the licenses necessary for the Start-Up and
operation of the Solar Park, other than the Final Start-Up Certificate;

 
 
(iv)
Provide the Contractor with all the documentation and collaboration that is
reasonably required to obtain the Final Start-Up Certificate  and other licenses
and authorizations that the latter must obtain as set forth in this Contract,
and that must be provided by the Owner;

 
 
(v)
To cooperate with the Contractor, to the extent necessary, in order to avoid any
impact on the Implementation Schedule or in the performance of the works by the
Contractor;

 
 
(vi)
To appoint a project coordinator to act on behalf of the Owner in the
performance of matters associated with the Contract and who must possess
sufficient powers to represent the Owner. The Owner’s project coordinator will
be Mr. Juan Ignacio Marti Junco except in case a notice communicating the change
of project coordinator has been sent by the Owner to the Contractor;


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
19

--------------------------------------------------------------------------------

 
 
 
(vii)
The Owner undertakes to provide to the Contractor all of the cooperation that
the latter may reasonably request in connection with the implementation of the
Work and compliance with the Contractor’s obligations under this Contract.  The
Owner shall submit to the Contractor all documentation or information that the
Contractor may reasonably request in connection with the Solar Park and that is
available to the Owner.

 
8.
GUARANTEES

 
8.1
Solar Module Degradation Guarantee

 
 
The Contractor guarantees the durability of the solar modules during the
Guarantee Period, in accordance with the schedule of guarantees made by the
manufacturer of the modules set forth on Annex 6 of this Contract.  Upon
expiration of the Guarantee Period, the Contractor undertakes to assign to the
Owner its rights under the module supplier guarantees through the remainder of
the 25-year useful life of the modules.

 
8.2
Solar Module Capacity Guarantee

 
(1)
The Contractor guarantees that the total peak capacity of the Solar Park is
equal to or higher than the contracted capacity of 18,000 kWp (which will be
confirmed by the manufacturer’s photoflash certificates). In addition, all
certificates for each module shall be within the rated peak capacity margin of
***% and all aggregate certificates for each of the Solar Facilities shall be
within the rated peak capacity margin of ***% (although the Solar Park aggregate
will not have a margin with respect to the above referenced peak capacity).

 
(2)
In the event that (i) the total sum of the certificates is less than the
contracted 18,000 kWp, or (ii) the certificates do not comply with the above
referenced margins, the Contractor shall replace, at its expense, solar modules
as needed to increase the total peak capacity of the Solar Park to the minimum
permitted under subsection (1) above, or those modules whose individual capacity
is inferior to the aforementioned tolerance.

 
(3)
If, as of the Delivery Deadline (or the date set forth in Clause 14.1(1)(i) if
this is a later date), the sum of the manufacturer’s photoflash certificates
demonstrate the peak capacity of the Solar Park is less than the referenced
total peak capacity, the Owner may terminate the Contract for Contractor breach
in accordance with the terms of Clause 14.1, and pay the indemnity set forth in
such Clause.

 
(4)
The Owner reserves the right to perform capacity tests on the solar module
samples that have been provided at the CIEMAT, CENER or IFE-Frauhofer
laboratories, in accordance with the applicable IEC (International
Electrotechnical Commission) standard in order to confirm their compliance with
the capacity specified by the manufacturer and guaranteed by the Contractor. The
results thereof shall be binding on the Parties. In the event that such results
confirm that the capacity of the modules does not fall within the tolerance
guaranteed by the Contractor, the Contractor shall bear the costs of such tests
and shall immediately replace the entire batch of modules corresponding to the
tested samples, except to the extent that the modules failing the capacity test
can be identified, in which case, only those modules shall be replaced.

 
8.3
Design, Assembly and Performance Guarantee. Materials Quality Guarantee.

 
8.3.1
Design, Assembly and Performance Guarantee

 
(1)
The Contractor guarantees during the Guarantee Period that the procedures
followed for the design of the facilities and for the performance of the work
are of the required quality and conform to the specifications contained in this
Contract.

 
(2)
The Contractor is obliged to repair or, if necessary in its opinion, to supply
totally new, and reinstall free of charge to the Owner, those parts or
components of the facilities included in the Scope of Work that fail during the
Guarantee Period due to design, assembly or performance defects.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
20

--------------------------------------------------------------------------------

 
 
(3)
The provisions of subsections 8.3(2) to (8) below with respect to the Materials
Quality Guarantee shall apply, mutatis mutandis, to the guarantee provided under
this subsection.

 
8.3.2
Materials Quality Guarantee

 
(1)
The Contractor guarantees that all the materials and components used in the
manufacture, assembly and Start-up of the Solar Park are of the required quality
and conform to the specifications for the equipment and the technical documents
contained in the Annexes to this Contract.  The Contractor further guarantees a
minimum stock of spare parts to the Owner in accordance with the terms of Clause
6.3 and Annex 5 of this Contract.

 
(2)
The materials quality guarantee will enter into force on the date of issuance of
the relevant Solar Park Provisional Acceptance Certificate and shall remain in
force until the Solar Park Final Acceptance Certificate is signed. If the Solar
Park or a portion thereof, cannot be commercially operated during the Guarantee
Period for reasons attributable to the Contractor, the Guarantee Period shall be
extended (only as regards the affected facilities) for a period equal to the
period during which the corresponding facilities are not operating.  For this
purpose, the parties shall record in writing the periods during which operation
is suspended and the corresponding extensions of the guarantee.

 
(3)
During the Guarantee Period, the Contractor is required, in its discretion:

 
 
a)
To replace any material and equipment that do not comply with what was agreed
upon or required pursuant to this Contract, or that are inadequate or of a
deficient quality; and

 
 
b)
To adjust, repair or replace any equipment exhibiting any design, materials,
manufacturing, operation, or performance defect. If a Systemic Defect exists
with respect to any equipment or components supplied under this Contract, the
Contractor shall carry out, at its expense, the redesign and/or modifications
necessary to cure such problem in accordance with the Owner’s requirements.

 
(4)
The adjustments, repairs or replacements must be performed within the shortest
period that is reasonably possible (and, in any event, no later than fifteen
(15) days from the time the defect is detected), in a manner that is least
prejudicial to the Owner and taking all action needed to cause the least
possible harm to the operation of the overall facilities of the Solar Park.

 
If the Contractor fails to make the above-mentioned adjustments, repairs, or
replacements within the period established in this Clause, the Owner shall so
inform the Contractor and shall grant the Contractor a period of five (5) days
to complete any such adjustments, repairs or replacements. If the Contractor
fails to make the above-mentioned adjustments, repairs, or replacements within
such period, the Owner may do so itself or through third parties at the
Contractor's expense, which action shall not entail forfeiture of the quality
guarantee provided by the Contractor under this Clause. The Contractor shall be
also required to pay to the Owner the direct expenses paid to the
above-mentioned third parties for such purpose.
 
(5)
Repairs, adjustments, alterations, replacements or maintenance that may be
necessary because of the normal wear and tear of on the facilities provided
under this Contract or caused by misuse or negligent use of the equipment by the
Owner or by third parties (other than the Contractor or its Subcontractors) or
because of the use of the equipment supplied to Owner in a manner that does not
conform to the technical specifications, are all excluded from the scope of the
guarantee.  For clarification purposes, it shall be understood that the Owner
(or third parties acting on its behalf) has used equipment in the intended
manner when such use conforms to the operation and maintenance manuals delivered
to the Owner by the Contractor pursuant to this Contract.  This guarantee will
not be enforceable in the event of the inaccessibility of the Site, provided
that the Contractor has notified the Owner of the existence of such
inaccessibility, or, in the events of Force Majeure (whilst the circumstances
preventing access last).


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
21

--------------------------------------------------------------------------------

 
 
(6)
The obligations arising from the guarantee set forth in this section shall be
fulfilled by the Contractor at its sole cost and expense and free of any charges
or expenditures by the Owner, and the Contractor shall bear the expenses arising
as a result thereof for the Owner, such as demolition and disassembly,
construction, carting, insurance and packaging for returned materials and their
replacement, assembly and supervision, taxes and the like.

 
(7)
All repaired or replaced material shall carry a new guarantee period of the
following duration from the date of repair or replacement:

 
 
(i)
if repaired, *** (***) months or the time remaining until the issuance of the
Solar Park Final Acceptance Certificate, whichever is longer; and

 
 
(ii)
if replaced, *** (***) months or the time remaining until the issuance of the
Solar Park Final Acceptance Certificate, whichever is longer.

 
(8)
The Contractor guarantees the availability of spare parts for the modules;
inverters and solar trackers during the Guarantee Period and during the entire
useful life of each Solar Facility, in the latter case provided the Maintenance
Agreement remains in force. The Contractor shall provide such guarantee on the
following terms:

 
 
(i)
With respect to the module, inverter or solar tracker spare parts that are
manufactured by the Contractor or by companies of its group (currently headed by
Sunpower Corporation), the Contractor shall ensure that such spare parts
continue to be manufactured or, in the event that the Contractor or the
companies of its group do not manufacture spare parts identical to those already
installed, that spare parts for modules, inverters or solar trackers of similar
characteristics (and, in the case of modules, of equal or greater capacity) are
available, provided they do not entail a reduction in the guaranteed performance
of the Solar Park.

 
 
(ii)
With respect to the module, inverter or solar tracker spare parts that are not
manufactured by the Contractor or by companies of its group, the Contractor
shall use reasonable efforts to (a) cause the respective suppliers to continue
to manufacture such spare parts or other spare parts with similar
characteristics (and, in the case of modules, of equal or greater capacity),
provided they do not entail a reduction of the guaranteed performance of the
Solar Park, or (b) obtain such spare parts with similar characteristics from
other vendors with technical capabilities that are at least similar to the
original ones.  Should the Contractor become aware that an original vendor
intends to stop manufacturing such spare parts, it shall so notify the Owner so
that the Owner may order, through the Contractor, the spare parts it deems
appropriate, provided they are available on the market.

 
Such spare parts will be supplied at the Owner’s request at the market prices
prevailing from time to time (which shall be paid by the Owner) and within such
reasonable period as the Parties agree, taking into account the characteristics
of the requested spare part.
 
8.4
Solar Park Production Guarantee.

 
(1)
The Contractor guarantees to the Owner that the aggregate electric output of the
Solar Park during each of the *** periods included in the Production Guarantee
Period shall reach the PR guaranteed pursuant to Annex 11 (the “Guaranteed PR”),
for each determined irradiance and temperature condition, and that in no event
shall it fall beneath the PR minimum set forth in such Annex (the “Minimum PR”).

 

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
22

--------------------------------------------------------------------------------

 

In the event of a partial termination of the Contract in accordance with the
provisions of Clause 14.1 and only some Solar Facilities have achieved the
Start-up, the Guaranteed PR and the Minimum PR shall be applied to the electric
output of the Solar Facilities that have reached the Start-up.
 
(2)
A Production Test shall be performed at the end of each *** period dividing the
Production Guarantee Period in order to confirm the electrical output.  For
these purposes, within the forty-five (45) days prior to the termination of the
*** period following the execution of the Solar Park Provisional Acceptance
Certificate, and within the forty-five (45) days prior to the termination of the
Production Guarantee Period, the Contractor shall notify the Owner of such
circumstance so that the Parties may agree upon a date the perform the
Production Tests for the corresponding *** period (which, in no event may be
later than the date which is fifteen (15) Business Days following the date of
termination of the period which is *** following the execution of the Solar Park
Provisional Acceptance Certificate or the termination date of the Production
Guarantee Period, as applicable). The following shall apply to the results of
the Production Tests for the Solar Park:

 
 
(a)
If the actual measured output of the Solar Park is less than the Guaranteed PR
for the corresponding *** period (as such term is defined in Annex 11 but is
greater than the Minimum PR for such period, the Contractor shall pay to the
Owner the penalties set forth in Annex 11, up to a maximum of ***% of the
Contract Price.

 
 
(b)
If the actual measured output of the Solar Park is less than the  Minimum PR for
the corresponding *** period,  the Owner may elect to: (i) return the entire
Solar Park to the Contractor (or the part thereof that has achieved the
Start-Up), the Contractor then being obligated to return the entire Contract
Price paid by the Owner pursuant to this Contract and to indemnify the Owner for
damages pursuant to Clause 14.1(5), or (ii) return the Solar Facilities causing
the failure to achieve the Minimum PR to the Contractor, the Contractor then
being obligated to return the portion of the Contract Price corresponding to
such Solar Facilities and to indemnify the Owner for damages pursuant to Clause
14.1(5) that correspond to the returned Solar Facilities.

 
(3)
If the Guaranteed PR is reached in the Production Tests for each *** period, or
if the Contractor shall have paid the required penalties for achieving an output
between the Minimum PR and the Guaranteed PR, the Parties shall execute a
certificate of agreement.  The execution of such certificate corresponding to
the second *** period for the Guaranteed Production Period shall grant the
Contractor the right to require the Owner to return the Guarantee Bond in force
at the time and replace the same with a new Guarantee Bond in an amount equal to
***% of the Contract Price.  The same provisions of this subsection shall also
be applied to the Solar Facilities, if any, that the Owner did not return in
accordance with subsection 8.4(2)(b).

 
(4)
The Contractor shall not be responsible for breach of the guarantees in the
event that such failure was caused by the circumstances described in Clause
8.3.2(5) above or by excessive failures of the grid coupled with the
disconnection of the inverters for exceeding the conditions detailed in their
technical specifications.

 
Further, in the event that a Systemic Defect arises during a Production
Guarantee Period, the data from the Solar Park as a whole shall not considered
for purposes of the Production Guarantee during the time the Contractor is
replacing the equipment affected by such Systemic Defect, up to a maximum of
three (3) months.  Thus, in the event that the Contractor takes more than three
(3) months to replace the Solar Park equipment affected by a Systemic Defect,
only that three (3) month period shall remain in the Production Guarantee
Period. For this purpose, the parties shall record the suspension periods and
corresponding extensions of the Production Guarantee in writing.

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
23

--------------------------------------------------------------------------------

 

For clarification purposes, the appearance of a Systemic Defect shall obligate
the Contractor to replace all equipment of the same model and manufacturer,
regardless of whether they have manifested such defect at the time of their
replacement.
 
 
8.5
Bonds

 
(1)
On the Condition Satisfaction Date, the Contractor shall deliver to the Owner
the Performance Bond, as per the form attached hereto as Annex 7, in an amount
equivalent to ***% of the Contract Price. The Performance Bond shall guarantee
the performance by the Contractor of any payment obligation for which the
Contractor is responsible from the commencement of the Work until the date of
execution of the Solar Park Provisional Acceptance Certificate (for any reason,
including but not limited to the return of the amounts paid by the Owner, under
this Contract, and penalties or compensation for damages and losses, including
the performance by the Contractor of its obligations during the portion of the
Guarantee Period prior to the execution of the Solar Park Provisional Acceptance
Certificate).

 
(2)
As a requirement for the execution of the Solar Park Provisional Acceptance
Certificate, the Contractor shall deliver to the Owner the Guarantee Bond (in
exchange for the return of the Performance Bond by the Owner), in an amount
equal to ***% of the Contract Price. The Guarantee Bond shall conform to the
form attached hereto as Annex 7 and shall guarantee the Contractor’s compliance
with its obligations during the Guarantee Period (beginning from the execution
of the Solar Park Provisional Acceptance Certificate). However, once the
Performance Tests corresponding to the second *** period of the Production
Guarantee Period have been performed and the written agreement referred to in
Clause 8.4(3) has been executed, the Contractor shall have the right to replace
the Guarantee Bond delivered to the Owner with a new Guarantee Bond in an amount
equal to ***% of the Contract Price.

 
(3)
The Performance Bond and the Guarantee Bond shall be issued by a financial
institution with a minimum “A” rating by Standard & Poor’s Corporation or the
equivalent from Moody’s Investors Services Inc., and shall be enforceable, in
whole or in part, on demand by the Owner, in the event of the Contractor’s
breach of its obligations under this Contract.

 
(4)
The delivery of the bonds provided under this section shall in no way limit the
Contractor's liability under this Contract, as the bonds only constitute a means
to guarantee the performance of the obligations assumed by the Contractor.

 
(5)
If the Contract Price is amended pursuant to Change Orders, the Contractor must
update the amount of the Performance Bond. To such end, the Contractor must
deliver to the Owner (within fifteen (15) Business Days following the execution
of the corresponding Change Order), another bond in the updated amount, in the
form attached hereto as Annex 7.

 
9.
FINAL ACCEPTANCE OF THE SOLAR PARK

 
(1)
Within forty-five (45) days prior to the passage of *** from the date of
execution of the Solar Park Provisional Acceptance Certificate, the Contractor
shall give notice thereof to the Owner in order for both Parties to agree upon a
date to analyze the status and condition of the Solar Park (which shall not
occur later than the Guarantee Period expiration date).

 
(2)
If such inspection does not reveal the presence of defects, the Parties shall
proceed to execute the Final Acceptance Certificate, at which time the Owner
shall return the Guarantee Bond to the Contractor.

 
(3)
If such inspection finds that defects are present that affect the Contractor's
obligations during the Guarantee Period, the Parties shall sign a certificate
specifying the defects, if any, that must be corrected within a period of
forty-five (45) days of the date of execution of the corresponding certificate,
or within such shorter period that the Parties may agree upon.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
24

--------------------------------------------------------------------------------

 
 
Once such defects have been corrected by the Contractor within the specified
period, a new inspection shall be performed, and if the defects have been
remedied, the Parties shall proceed to execute the Final Acceptance Certificate,
and the Owner shall return the Guarantee Bond to the Contractor.
 
10.
OWNERSHIP OF THE FACILITIES AND TRANSFER OF RISK

 
(1)
The Owner and the Contractor expressly agree that the actual transfer of
ownership of the facilities and equipment covered by this Contract will be made,
for all contractual purposes, when each of the same shall have been paid for in
full by the Owner. With respect to the solar modules, module supports and
trackers, ownership thereof will be transferred to the Owner upon payment of the
respective invoice as provided in Clause 4, whereupon the Owner will become the
owner of the solar modules, the module supports and the trackers included in
such invoice.

 
(2)
Without prejudice to the foregoing, or to the Contractor’s obligations during
the Guarantee Period, the possession and the risk of loss of the same shall not
be transferred to the Owner until the execution of the Solar Park Provisional
Acceptance Certificate.

 
(3)
Until the execution of the Solar Park Provisional Acceptance Certificate, the
Contractor must repair or replace, at its own expense, any equipment, facility
or portion of Work that is lost or damaged.  Further, the Contractor must assume
responsibility for the care and security of the Site and assume responsibility
for any loss, theft or damage that may occur with respect to the Contractor’s
materials or machinery or the equipment delivered pursuant to this Contract.

 
11.
INSURANCE

 
(1)
At all times during which the Contractor continues performing work under this
Contract, the Contractor, at its own cost and expense, shall take out and
maintain in force the insurance described below with well-known and solvent
insurance companies that are legally authorized to issue policies in Spain, on
terms and conditions of coverage satisfactory to the Owner and the Insurance
Advisor:

 
 
a)
Occupational Accidents or Social Security Insurance for all its own personnel or
for the personnel of the Subcontractors as is legally required during the
effective period of the Contract.

 
 
b)
Mandatory Civil Liability Insurance and Voluntary Civil Liability Insurance for
the Circulation of Vehicles and Machinery, pursuant to the limits and conditions
mandated by the Legislation in force during the effective period of the
Contract.

 
 
c)
Civil Liability Insurance covering all activities of the Contractor and the
Subcontractors necessary to complete the Work, with a limit of not less than
€1,500,000 per occurrence.

 
 
d)
Transportation Insurance covering the transportation of material and machinery
to the Site, with a limit of not less than the aggregate value of the
transported goods.

 
 
e)
All-Risks Construction and Assembly Insurance, which will specifically include
theft and vandalism at the Site, from the unloading of the material at the Site
until the transfer of ownership of the Solar Park, including the testing period
and covering a maintenance period of not less than 12 months, with an insured
amount not less than the Contract Price.

 
 
f)
Any other mandatory insurance.

 
(2)
The contracting of insurance provided in this clause shall in no event limit the
liabilities of the Contractor under this Contract. Additionally, the amounts
established as an insurance deductible in each of the insurance policies shall
be borne by the Contractor, unless the loss is attributable to the Owner.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
25

--------------------------------------------------------------------------------

 
 
(3)
The Owner may require that the Contractor deliver documentation evidencing the
contracting of the insurance set forth under this Clause to verify compliance
therewith and/or for verification by the Insurance Advisor, and the Contractor
undertakes to make such documentation available to the Owner as soon as
possible.

 
12.
FORCE MAJEURE

 
(1)
Neither Party shall be deemed liable for the breach of any of its obligations to
the extent that the performance of such obligations is delayed or becomes
impossible as a consequence of Force Majeure.

 
(2)
For the purposes of this Contract, events of Force Majeure shall be deemed to be
the events described in Article 1105 of the Civil Code, provided that they
actually prevent compliance by the party invoking it from complying in whole or
in part with its obligations under this Contract. The Parties expressly agree
that the discovery of archeological ruins at the Site shall be considered an
event of Force Majeure for purposes of this Contract (without prejudice to the
changes, if any, that the Parties may agree to in accordance with subsection
(11) below and the consequences set forth therein). By way of example and not
limitation, the Contractor may not invoke the following as an event of force
majeure:

 
 
(i)
Meteorological conditions or phenomena that could have been reasonably foreseen
by experienced contractors operating at the Site.

 
 
(ii)
Delays or failures in obtaining materials or labor that are foreseeable or
avoidable in advance.

 
 
(iii)
Delays by any Subcontractor, unless such delays are based on any of the events
specified in this clause.

 
 
(iv)
Strikes or labor conflicts affecting the Contractor or the Subcontractors,
unless they are national, sector-wide or local in scope.

 
(3)
The Party affected by Force Majeure shall give written notice to the other Party
as soon as possible within a maximum period of forty-eight (48) hours from the
day on which such Party became aware thereof, attaching to such notice all
available documents evidencing the event that is deemed to amount to Force
Majeure, and an estimation, if possible, of the expected duration thereof and
its impact on the Work

 
(4)
The performance of the obligations affected by an event of Force Majeure shall
be suspended for the duration of such event, the Parties not being entitled to
damages as results of such events of Force Majeure.

 
(5)
If the Work is affected by the event of Force Majeure and the Contract is
suspended for more than one hundred eighty (180) days, either of the Parties may
seek termination of the Contract, with the consequences provided in Clause 14.3.

 
(6)
After cessation of the event of Force Majeure, the Parties shall agree upon the
corresponding extension of deadlines (in all cases in light of the duration of
the event of Force Majeure and the mobilization periods), or, if applicable, the
measures that must be adopted to recover, in whole or in part, the time lost so
as to preserve such dates, if possible. The contractual obligations not affected
by Force Majeure must be met within the deadlines that were in force prior to
the occurrence of the event of Force Majeure.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
26

--------------------------------------------------------------------------------

 
 
(7)
In any event, upon cessation of the event of Force Majeure, the Parties shall
take all reasonable measures within their power to resume performance of the
obligations under the Contract under optimal conditions and with the least
possible delay.

 
(8)
The expenses incurred as a consequence of the repair, replacement or adjustment
of the items damaged by the events of Force Majeure shall be borne by the party
bearing the risk of loss for such elements at the time of occurrence of the
event of Force Majeure.

 
(9)
In the event that an event of Force Majeure prevents a Party from complying with
a payment obligation required by the Contract, such payment obligation shall not
be waived and the other Party may suspend performance of its obligations under
the Contract.  Such occurrence shall not give either Party a right to
indemnification for damages, without prejudice to any interest for delay in
payment that might apply.

 
(10)
The Party claiming the Force Majeure event shall immediately notify the other
Party of its cessation.  Within seven (7) calendar days following the cessation
of the Force Majeure event, the Parties shall meet to agree and assess the
effects that such situation caused.  Such agreement shall be documented in a
certificate signed by both Parties describing the changes to the contractual
conditions.

 
(11)
In the event that archeological ruins are discovered at the Site, but the Work
may be continued by reducing the size of the Solar Park, the number of Solar
Facilities, or by implementing a reconfiguration of the technical configuration
of the Solar Park, the Parties shall meet to agree on such changes and shall
execute a certificate describing the changes to the contractual conditions.  In
any event, if the change entails a reduction in the capacity of the Solar Park,
or in the number of Solar Facilities, thus requiring a reduction of the Contract
Price, the Owner shall have the right to withhold from the remaining Payment
Milestones payable after the change, the portion of the Contract Price
previously paid by the Owner that corresponds to the Solar Facilities or the
equipment affected by the reduction and which, consequently, were not delivered
by the Contractor under this Contract.

 
13.
SUSPENSION OF THE WORK

 
13.1
Suspension by the Owner

 
(1)
The Owner may at any time give written notice to the Contractor ordering the
immediate suspension of the Solar Park, in whole or in part, for any of the
following reasons:

 
 
a)
If the Contractor is performing the Work in a defective or inappropriate manner
or not adhering to uses and practices customary for projects of this type or as
established under this Contract, provided that the Contractor does not cure such
defects within a reasonable period granted by the Owner.

 
 
b)
If the means and methods used by the Contractor are not appropriate to ensure
the performance of the Work in accordance with safety standards, avoiding damage
to people and things, provided that the Contractor does not cure such defects
within a reasonable period granted by the Owner.

 
 
c)
If the means and methods used by the Contractor are not appropriate to ensure
the performance of the Work in accordance with quality control requirements,
provided that the Contractor does not cure such defects within a reasonable
period granted by the Owner.

 
 
d)
If the Contractor fails to comply with the instructions issued by the
Governmental Authorities for the execution of the Work, to the extent that this
may affect the authorizations granted or requested or the successful achievement
of the purpose of the Contract.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
27

--------------------------------------------------------------------------------

 
 
 
e)
By unilateral decision of the Owner.

 
(2)
The order providing for the suspension of the Work shall specify in writing the
portion thereof that is being suspended, the grounds for suspension, the
effective date of suspension and the date provided for the resumption of the
Work (if applicable).

 
(3)
In all the cases provided in subsection (1) above, except for the ones mentioned
in subsection (e), the suspension shall last for all the time required and until
the Contractor cures the circumstances that gave rise to the suspension of the
Work. Additionally, in none of such cases shall the Contractor be entitled to
any additional payment whatsoever or to the extension of the periods provided in
the Implementation Schedule, except in the case mentioned in subsection (e),
where the Contractor shall be entitled to an extension of the deadlines provided
in the Implementation Schedule for a period at least equal to the suspension
period and to be compensated for the costs resulting from the repair,
replacement or adjustment of the items damaged during the suspension period and
the costs arising from the suspension and resumption of the Work.

 
(4)
If the suspension lasts for a period in excess of one hundred and eighty (180)
days, and the reasons are not attributable to the Owner, the Contractor shall
reserve the right to terminate the Contract upon the terms of Clause 14.1.

 
13.2
Suspension by the Contractor.

 
(1)
The Contractor shall be entitled to temporarily suspend the Work as provided
under this Contract, applicable law and in the event that the Owner incurs a
delay in excess of thirty (30) days in the payments owing to the Contractor, as
regards the expiration dates of the relevant invoices.  In such event, the Owner
shall pay to the Contractor its expenses arising from the suspension (including
the costs resulting as a consequence of the repair, replacement or adaptation of
the damaged elements during the suspension period and the costs arising from the
suspension and resumption of the Work) and the Parties shall agree upon an
extension of the deadlines for performance based on the effects of the
suspension thereon.

 
(2)
If the suspension for a cause attributable to the Owner (including the one
provided under subsection 13.1(1)(e) above) lasts for more than three (3) months
or during several consecutive periods totaling more than three (3) months, the
Contractor shall be entitled to terminate the Contract upon the terms of Clause
14.2.

 
13.3
Suspension by Judicial or Governmental Authority

 
(1)
In the event of suspension, interruption or stoppage of the Work, in whole or in
part, ordered by any judicial or governmental authority, or by the Owner or
Contractor following the instructions of any judicial or governmental authority,
the financial and contractual consequences of the delay shall be borne by the
party that is responsible for performance where the failure to perform or
incorrect performance triggered the judicial or governmental action.

 
(2)
If such suspension, interruption or stoppage does not result from the actions or
omissions of any of the Parties, the periods of the Implementation Schedule
shall be extended for a period at least equal to the one during which the
situation subsisted, and the Owner shall pay to the Contractor the duly verified
costs incurred as a result of such interruption. The Contractor undertakes to
act diligently to minimize such costs.

 
(3)
If the suspension ordered by any judicial or governmental order, or by the Owner
or the Contractor following the instructions of any judicial or governmental
authority, extends for more than six (6) months, either of the Parties will be
entitled to terminate the Contract upon the terms of Clause 14.2.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
28

--------------------------------------------------------------------------------

 
 
14.
Termination

 
14.1
Termination for Causes Attributable to the Contractor

 
(1)
The Owner may terminate the Contract in the cases authorized by the Law, in the
instances provided for in this Contract, or upon the occurrence of any of the
following events:

 
 
a)
The dissolution or merger (provided it involves a change in control) of the
Contractor ***, or when a substantial portion of the assets of the Contractor
*** is transferred to another company, provided that such circumstances
seriously prejudice the Contractor’s *** capacity to perform the obligations
under this Contract;

 
 
b)
The voluntary filing by the Contractor of a bankruptcy petition or the allowance
of a bankruptcy petition by a third party against the Contractor (or any
equivalent action in accordance with the insolvency legislation applicable to
the Contractor), or in the case of clear financial difficulties that prevent the
Contractor from normally complying with obligations arising under the Contract,
unless its obligations are sufficiently guaranteed under this Contract. The
occurrence of the same events as regards *** shall also be grounds for
termination.

 
 
c)
If the Contractor assigns or subcontracts the Contract, in whole or in part,
without complying with the conditions set forth in this document.

 
 
d)
If the Contractor fails to comply with its obligations involving the contracting
and maintenance of the insurance provided under the Contract in a manner that
might endanger coverage under the relevant policies.

 
 
e)
If the Contractor has been assessed penalties for failure to achieve the
Production Guarantee beyond the maximum limits, if applicable, provided under
this Contract.

 
 
f)
The Contractor has interrupted the Work or a substantial portion thereof or has
abandoned the Solar Park for a period exceeding twenty (20) calendar days
without the Owner’s authorization, or in the case of interruptions for an
aggregate duration of more than thirty (30) days within the same calendar year,
provided that the interruptions do not arise from a suspension of the Work
provided under Clause 13.2.

 
 
g)
If the Solar Park Provisional Acceptance Certificate has not been issued prior
to ***.

 
 
h)
***

 
 
i)
***

 
 
j)
If there is any other material breach of the obligations assumed by the
Contractor under this Contract.

 
 
k)
Any other serious breach of a principal obligation of the Contractor that might
affect or prevent the successful conclusion of the Contract, or that is
expressly designated herein as grounds for termination.

 
(2)
Upon the occurrence of any of the above events, the Owner may elect to terminate
the Contract, in whole or in part, with respect to the Solar Facilities for
which the Provisional Acceptance Certificate of a Facility has not been issued
as of the date of notice of termination, (or, for the circumstance set forth in
paragraph (g) , as of the date set forth in such paragraph) except to the extent
that before such date the Solar Facility Provisional Acceptance Certificate has
been executed for at least hundred (100) Solar Facilities. In such a case the
Owner may only terminate the Contract with respect to the Solar Facilities for
which the Solar Facility Provisional Acceptance Certificate has not been
executed. However, if the number of Solar Facilities for which the Solar
Facility Provisional Acceptance Certificate has been executed is over hundred
(100) Solar Facilities, the Owner may elect to terminate the Contract with
respect to the entire Solar Park if one of the termination events set forth in
subsections a) or b) has occurred and the Owner reasonably believes that such
circumstances pose a material prejudice or risk to the performance of the
Contractor’s obligations under this Contract during the Guarantee Period.  The
foregoing shall not apply if the Contractor has provided equipment guarantees,
satisfactory to the Owner, sufficient to ensure proper maintenance and
replacement of the Solar Park during the Guarantee Period and the Contractor has
assigned such guarantees to the Owner pursuant to the terms of this Contract.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
29

--------------------------------------------------------------------------------

 
 
 
The above shall not prejudice the Owner’s option to return the Solar Park in its
entirety upon the occurrence of the circumstance set forth in Clause 8.4(2)(b).

 
(3)
Upon the occurrence of any of the above events, the Owner shall give the
Contractor a period of thirty (30) days to remedy the event, or any other longer
period that may be agreed upon by the Parties. If within such period the
Contractor fails to remedy such grounds for termination to the Owner's
satisfaction, the Contract shall be terminated (in whole or in part, as
applicable).  For clarification purposes, it is noted for the record that in no
event will the remedy period provided herein be applicable to the circumstances
provided in subsections (1)(b), (e), (f) and (g) of this Clause.

 
(4)
In the event of a termination of the Contract (in whole or in part) under this
subsection, the following shall occur (without prejudice to the provisions of
subsection (6)):

 
 
(i)
In the event of partial termination, only as to some Solar Facilities in the
Solar Park, the Contractor shall be obligated to return to the Owner the portion
of the Contract Price that it charged for the affected Solar Facilities and
shall be obligated to pay indemnification for any damages pursuant to subsection
(5) below. The Contractor shall recover ownership of the property comprising
such Solar Facilities.

 
 
(ii)
In the event of complete termination, the Contractor shall be obligated to
return the aggregate Contract Price charged by the Contractor, and shall be
obligated to pay indemnification for any damages pursuant to subsection (5)
below. The Contractor shall recover ownership of all the property delivered to
the Owner.

 
(5)
Upon the occurrence of either two events described in the preceding subsection,
the Contractor shall be obligated to pay indemnification to the Owner for
damages, including:

 
 
(i)
The Financial Costs associated with the affected Solar Facilities or the entire
Solar Park, as applicable. “Financial Costs” shall be understood to mean all
costs, expenses, fees (whether up-front, early termination or of any other type)
and interest paid by the Owner in respect of the financing documents entered
into by the Owner with the Financing Institutions, including cancellation or
breakage fees for any interest rate swap agreements entered into by the Owner
with the Financing Institutions.

 
The Contractor acknowledges the validity of the amount, as determined by the
Agent under the financing documents, to be provided in the settlement statement
that will be delivered by the Agent to the Owner in which the factors used to
calculate the Financing Costs with respect to the Solar Facility or Facilities
or the Solar Park, as applicable, will be described.
 
 
(ii)
The costs, expenses and damages incurred by the Owner as a result of, or with
respect to, the early termination or the breach by the Contractor, duly
certified by the Owner, (including costs to be paid by the Owner, if applicable,
for the termination of the surface right that the Owner has entered into for
using the Site) plus ***% of the part of the Contract Price that corresponds to
the affected Solar Facilities in the event of a partial termination (or of the
Contract Price in the event of total termination), to cover permitting costs.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
30

--------------------------------------------------------------------------------

 
 
Concurrently with the payments provided for in subsections 15.1(4) and 15.1(5),
the Owner agrees to take all necessary actions which are in its control to
assign to the Contractor, or its designee, ownership title (free of encumbrances
and liens) to the permits and authorizations relating to the affected Solar
Facilities (or the Solar Park in its entirety in the event of total
termination), as well as corresponding usage rights (free of encumbrances and
liens) to the part of the Site on which such affected Solar Facilities are
located and the contractual rights in those contracts relating to the Solar Park
with respect to the affected Solar Facilities.
 
In the event that a special purpose entity holds title to such permits and
authorizations and usage rights to the Site, the Owner agrees to transfer to the
Contractor, free of encumbrances and liens, all shares or participations
representing the entire share capital of such special purpose entity (provided
that such entity only holds title to the affected Solar Facilities).
 
For clarification purposes, in no event shall the above-referenced obligation be
construed as an obligation to achieve a specific result, and the Owner does not
assume any responsibility in the event that the assignment of the permits and
authorizations referred to in the previous paragraph cannot be completed as a
result of the failure to receive approval (when necessary) for such assignment
from the relevant government administration or entity or the Contractor’s
failure to comply with the requirements imposed on the Contractor by the holders
of such permits or authorizations.
 
(6)
Notwithstanding the provisions of subsections (4) and (5), if the Owner had the
right to terminate the Contract, in whole or in part, as a result of the failure
to achieve Start-Up prior to September 29, 2008, the Owner may not elect to
return the affected Solar Facilities for which the Solar Facility Provisional
Acceptance Certificate has been executed before October 31, 2008, provided that
prior to September 29, 2008 the Contractor pays to the Owner an amount that is
sufficient to (i) restore the Debt Service Coverage Ratio to the Base Case (as
defined in the financing documents referred to in Clause 14.1(5)(i)) agreed to
by the Financing Institutions and the Owner in such financing documents, and
(ii) cover the loss of profitability for the Owner’s shareholders, taking into
account the tariffs which will be received by the Owner from the sale of power
from the Solar Park.

 
For such purposes, the Contractor acknowledges and accepts that the amount to be
paid to the Owner (for the items set forth in the preceding subsection) will be
proposed by the Agent for the Financing Institutions and negotiated between the
Owner and the Contractor on the basis of the assumptions in the Base Case
developed by the Owner and the Financing Institutions in connection with the
financing documents.
 
In case that:
 
 
(i)
the amount that should be paid by the Contractors has not been paid before
September 29, 2008, or

 
 
(ii)
the amount having been paid, the Solar Park Provisional Acceptance Certificate
has not been executed before October 31, 2008.

 
the Owner may require the return of the affected Solar Facilities and the
payment by the Contractor of the due amounts, each in accordance with the
provisions of subsection (5) above.
 
(7)
The Contractor is required to pay the amounts referred to in subsections (4) and
(5) above to the Owner within *** days of the date of settlement of the amounts
owed.

 
(8)
In all the foregoing instances, the Owner may, without prejudice to the
reservation of rights to take all legal action to which it is entitled for the
defense of its rights, adopt any or all of the following measures:


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
31

--------------------------------------------------------------------------------

 

 
a)
Offset any payments pending in favor of the Contractor by an amount equivalent
to the balance in favor of the Owner (returning, in the event of complete
termination, the Performance Bond, once such offset has been made).

 
 
b)
Enforce the Performance Bond and/or the Guarantee Bond.

 
 
c)
Withhold the Contractor’s materials, machinery and items belonging to the
Contractor that are in the possession of the Owner, until the Contractor has
fully paid all amounts due as a consequence of the termination.

 
14.2
Termination by the Contractor

 
(1)
The Contractor may terminate the Contract under the circumstances provided for
under applicable law, in this Contract, or upon occurrence of any of the
following events:

 
 
(i)
The voluntary filing by the Owner of a bankruptcy petition or the allowance of a
bankruptcy petition filed by a third party against the Owner, or in the event of
patent financial difficulties that would prevent the Owner from normally
complying with the obligations arising under this Contract in cases different
from the one provided under subsection (ii) below, unless its obligations are
sufficiently guaranteed under this Contract.

 
 
(ii)
A delay in payment for a period in excess of sixty (60) days from the date on
which payment should have been made.

 
 
(iii)
Any other serious breach of a principal obligation of the Owner that might
affect or prevent the successful conclusion of the Contract, or that is
expressly designated herein as grounds for termination.

 
 
(iv)
A suspension of the works and services for causes attributable to the Owner for
a period greater than three (3) months.

 
 
(v)
The dissolution of the Owner, or if a substantial portion of the assets of the
Owner is transferred to another company, and such circumstance seriously
prejudices the Owner’s capacity to perform the obligations set forth in this
Contract.

 
(2)
The Contractor shall give to the Owner a period of thirty (30) days to cure the
event, or any other longer period that may be agreed upon by the Parties. If the
Owner fails to remedy such grounds for termination to the Contractor's
satisfaction within such period, the Contract shall be terminated (in whole or
in part, as applicable).

 
(3)
Upon termination of the Contract for any of the foregoing reasons, the Owner
must:

 
 
(i)
Pay all of the Contractor’s outstanding invoices.

 
 
(ii)
Pay to the Contractor the value of the Work performed before termination and
which is not yet included in the invoices. Accordingly, the Owner must pay to
the Contractor the cost of the equipment already delivered to the Contractor or
that it is legally required to accept under the contracts entered into with its
suppliers and manufacturers, which shall become the property of the Owner if
they had not already become so.

 
However, the Contractor undertakes to take such actions necessary or appropriate
to minimize the costs referred in this subsection. The Contractor shall include
the provisions required to that effect in the contracts with suppliers and
subcontractors.
 
 
(iii)
Pay all duly authenticated damages that are sustained by the Contractor as a
consequence of the contractual breach or early termination, including direct
demobilization costs.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
32

--------------------------------------------------------------------------------

 
 
 
(iv)
Return to the Contractor the Bonds received from the Contractor.

 
(4)
Upon the Owner’s compliance with the conditions set forth in the above
subsection, the Contractor shall abandon the Site within a period of thirty (30)
days and the Owner may complete the Work by itself or with another contractor,
the Owner being entitled to request the Contractor to assign each and every
contract signed by the Contractor and its subcontractors  (except contracts
entered into for the supply of solar modules, supports and trackers or for the
supply of technology and software, which the Owner may not assume). The
Contractor is obligated to cooperate in good faith with the Owner to effect such
assignments.

 
14.3
Termination due to Force Majeure

 
In the event of termination of the Contract due to an event of Force Majeure,
the provisions of subsections 14.2 (3) (i), (ii) and (iv) above shall apply.
 
15.
ASSIGNMENT AND SUBCONTRACTING

 
15.1
Assignment

 
(1)
The Contractor may not assign or transfer to third parties, in whole or in part,
the economic, commercial or financial rights or credits arising under this
Contract, or engage in any other transaction involving any type of disposition,
encumbrance, commitment and/or transaction, in whole or in part, regarding such
rights and credits, unless it has obtained the prior written approval of the
Owner. An assignment to other companies within the Contractor’s group that have
the same technical capacity to perform the contractual obligations and that
satisfy the requirements of the Direct Agreement is permitted, ***.

 
(2)
The Owner may only assign all or a portion of the rights and obligations arising
under this Contract in favor of the Financing Institutions in accordance with
Clause 17, or to any other third party with the prior written approval of the
Contractor.

 
15.2
Subcontracting

 
(1)
The Contractor may subcontract the Work, provided the following conditions are
met:

 
 
(i)
All the subcontracts executed (except the contracts entered into for the supply
and manufacture of solar modules, supports and trackers or for the supply of
technology and software, which Owner may not assume) and all guarantees obtained
from any of the suppliers or Subcontractors may be assigned at the request of
the Owner in the event of termination of this Contract. For such purpose, the
Contractor irrevocably undertakes to assign to the Owner and the Financing
Institutions the rights arising from all the guarantees and subcontracts
obtained from Authorized Subcontractors upon the expiration of the Guarantee
Period or in the event of termination of the Contract.

 
 
(ii)
The guarantees or subcontracts executed by the Contractor with Subcontractors or
suppliers shall be consistent with the terms and provisions of this Contract.

 
 
(iii)
The Contractor shall deliver to the Owner, within a reasonable period after the
request thereof, a copy without prices or other commercial terms, of all the
contracts, agreements and guarantees signed with the Subcontractors (containing
the waiver referred to in subsection (3) below).

 
 
(iv)
Works relating to the Evacuation Line may only be subcontracted with the major
subcontractor of medium voltage mentioned in Annex 8.

 
(2)
In no event shall a contractual relationship be implied among the Subcontractors
and the Owner. The Contractor shall remain liable for all of the activities of
its Subcontractors and suppliers and for all contractual and labor obligations
arising from the performance of their work; as well as for the actions, failures
and negligence of any of its subcontractors or suppliers and the agents and
employees thereof, under the same terms and conditions as if committed or
performed by the Contractor itself, its agents or employees.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
33

--------------------------------------------------------------------------------

 

(3)
The Owner shall not be liable vis-à-vis any Subcontractor or supplier, or
vis-à-vis their employees, for any claims arising directly or indirectly from
the Contract. For such purpose, the Contractor undertakes to procure an express
and written waiver of the rights conferred by Article 1597 of the Civil Code
from each Subcontractor.

 
16.
LIABILITY AND DAMAGES

 
(1)
The Parties shall have the obligation to provide indemnification for those
damages caused to the other Party as a consequence of the breach of this
Contract. The Owner’s approval of the projects, calculations, drawings or other
technical documents prepared by the Contractor, or the conduct of inspections or
Tests do not release the Contractor from such liability, and do not imply that
such liability must be shared by the Owner.

 
Further, the recommendations made by the Owner or its representatives during the
performance of the Contract or on occasion of inspections or Tests shall not
give rise to an exemption, mitigation or excuse for the Contractor’s performance
under this Contract, except to the extent such recommendations or observations
were implemented despite the Contractor’s objection.
 
(2)
The Contractor shall be liable vis-à-vis the Owner for any loss or physical
damage to the equipment, materials or assets owned by the Owner or third parties
that is caused by the Contractor through the execution of the relevant Solar
Facility Provisional Acceptance Certificate, and thereafter only when the
Contractor is within the Site performing the Work, repairs or similar activities
and causes the relevant damage.

 
If the Contractor fails to hold the Owner or the third parties harmless from the
above-mentioned damages, the Owner shall be entitled to redress such damages,
deducting the costs of repair from any amounts pending payment to the
Contractor, or by enforcement of the Bonds issued pursuant to this Contract.
 
(3)
By application of Article 1596 of the Civil Code, it is expressly agreed that
the Contractor shall also be liable for damages caused by the persons or
entities employed by the Contractor in the performance of the Work, whether as
employees, technicians, subcontractors or otherwise, from whom the same
diligence owed by the Contractor shall be required.

 
(4)
The Parties expressly agree that in no event will a Party be liable for the
so-called consequential or indirect damages, including loss of profits and loss
of output, loss of use or loss of any contract or other damages that are
considered to be indirect, except for cases involving willful misconduct or
gross negligence, and without prejudice to the Contractor's obligation to pay
the penalties agreed upon under this Contract.

 
(5)
The Parties agree that any indemnity received by one of the Parties as
beneficiary of any of the insurance taken out by them in connection with the
Solar Park will be deducted from the respective claim for damages or, if such
indemnity holds the Party in question harmless from the damages sustained, it
shall bar such Party from claiming damages and require it to refund the excess,
if any.  The Party causing the damages shall bear all deductibles, liability
limits and any other deductions affecting the indemnities payable to the damaged
Party by the insurance companies providing the insurance in accordance with the
provisions hereof.

 
(6)
The maximum total liability of the Contractor hereunder shall not exceed, in the
aggregate, an amount equal to *** (***%) percent of the Contract Price. The
foregoing shall not affect to the Contractor’s obligation to make payments under
Clause 14.1 in the event of the termination or partial termination of the
Contract.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
34

--------------------------------------------------------------------------------

 


17.
OWNER FINANCING

 
The Contractor hereby acknowledges as fundamental to this Contract:
 
 
(i)
the possibility that the Owner’s rights under this Contract may be fully or
partially pledged or assigned as security, in one or successive instances, to
the Financing Institutions.

 
 
(ii)
the possibility that “direct agreements” that provide the Financing Institutions
with “step-in” rights will be executed in the form agreed to prior to the
execution of this Contract and which are attached hereto as Annex 9;

 
 
(ii)
the possibility that the right to receive indemnification to which the Owner may
be entitled and which arise under the insurance policies purchased in accordance
with the terms of this Contract may be pledged or assigned as security to the
Financing Institutions (and the essential nature of subscribing the insurance
policies upon the terms of the report issued by the Insurance Advisor in
accordance with Clause 11);.

 
 
(iii)
that the Financing Institutions and their advisors (including the Technical
Advisor and the Insurance Advisor and any others) have the right to access the
Site in order to inspect the performance of the work contemplated under this
Contract, upon the terms contemplated in Clause 6.2;

 
 
(iv)
the Technical Advisor’s right to observe all Capacity and Production Tests and
the obligation to obtain its prior approval for the issuance of the Solar Park
Provisional Acceptance Certificate and each Solar Facility Provisional
Acceptance Certificate;

 
 
(v)
the requirement to obtain the prior approval of the Technical Advisor for any
change to the terms of this Contract upon the terms contemplated herein;

 
 
(vi)
the Contractor’s obligation to pay any amounts owed to the Owner under this
Contract to the account, if any, indicated in writing by the Financing
Institutions;

 
all of the foregoing is without prejudice to the other rights expressly granted
in favor of the Financing Institutions pursuant to other clauses of this
Contract.
 
18.
CONFIDENTIALITY

 
(1)
The Parties agree that this Contract and the Annexes hereto, and any written or
electronic information or documentation that any of the Parties furnishes to the
other for the performance of this Contract (including, without limitation,
technical documentation, plans, information, procedures, patents and licenses)
are confidential. Therefore, the Parties undertake to keep the information
confidential and to refrain from disclosing, providing to third parties or using
such information unless such documentation and information (i) is known by the
public without any breach of this confidentiality commitment, (ii) has been
legally obtained from a third party, (iii) is requested by a judicial or
governmental authority, or (iv) the delivery of such documentation and
information is made in compliance with any legal obligations enforced upon the
disclosing Party.

 
(2)
The Parties agree that the above shall not apply to any disclosure of
information made by any of the Parties to other entities of their Group (within
the meaning of Article 4 of Securities Market Law (Ley del Mercado de Valores)
24/1988 of July 28), regulatory, tax or governmental authorities, and their
respective advisors and auditors, internal or external, in relation to the
information requested by them for the development of the investigations,
assessments and works carried out by them, provided that, in each and every one
of such cases, the parties receiving the confidential information have assumed
commitments of confidentiality vis-à-vis the disclosing party on terms similar
to this one. In this case, such entities, authorities, advisors or auditors
shall have free access to the books, files, documents and information held by
the requested Party, and prior authorization is therefore not required from the
other Parties to furnish information to such entities, authorities, advisors
and/or auditors regarding this Contract and the Annexes hereto and any other
information or written documentation relating hereto.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
35

--------------------------------------------------------------------------------

 

(3)
In particular, the Owner is authorized to transmit information regarding this
Contract to the Owner and the Financing Institutions and to those investors with
interests in the construction and commercial operation of the Solar Park who
reasonably request information with respect to this Contract (including any
entity belonging to the same group than AIG Financial Products Corp.), provided
that they have assumed vis-à-vis the provider of such information
confidentiality undertakings upon terms substantially similar hereto.  Further,
the Owner hereby authorizes the Contractor to provide such information to the
Financing Institutions;

 
(4)
The confidentiality commitment must be observed until the passage of two (2)
years from the date of execution of the Final Acceptance Certificate or any
termination of the Contract, regardless of the cause thereof.

 
19.
NOTICES

 
(1)
All notices and communications between the Parties for the purposes of this
Contract shall be made in writing, by certified mail, fax or courier service, to
the following addresses:

 
To the Contractor:
 
SunPower Energy Systems España, S.L.
Paseo de la Castellana, 86, 8º
28046 Madrid, Spain
Fax: +34 915644451
Attn: General Manager
 
With a copy to:
 
SunPower Systems SA
42-44 Avenue Cardinal Mermillod 1227 Carouge - Switzerland
Fax: +41 22 304 1405
Attn. Marco Antonio Northland


 
To the Owner:
 
Sedwick Corporate, S.L.
Hermosilla, 31, 4º, Derecha 28001, Madrid
Fax: +34 91 7815641
Attn: Juan Ignacio Martí Junco
 
With a copy to:
 
Sylcom Solar
Laguna del Marquesado 10 - N8
28021 Madrid
Attn: Pablo Valera
 
(2)
The Parties may change the above addresses by written notice to each other given
in the form and to the addresses mentioned above.

 
(3)
Notices shall be deemed received on the third (3rd) Business Day following the
dispatch thereof when sent by courier service (unless there is evidence of
earlier receipt) or the Business Day following the date on which there is
evidence of the receipt thereof in the case of faxes and certified mail.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
36

--------------------------------------------------------------------------------

 
 
20
LAW AND JURISDICTION

 
(1)
This Contract and all issues that may arise between the Parties in relation
hereto or in connection herewith shall be exclusively governed by generally
applicable Spanish legislation, to which the Contractor and the Owner expressly
submit.

 
(2)
The Parties agree that any litigation, dispute, issue or claim resulting from
the performance or interpretation of this Contract, or directly or indirectly
related hereto, shall be definitively resolved by arbitration at law before the
Civil and Commercial Court of Arbitration (Corte Civil y Mercantil de Arbitraje
(CIMA)) of Madrid in accordance with the Procedural Regulations  thereof.

 
(3)
The Arbitral Tribunal shall be composed of three (3) arbitrators appointed from
CIMA’s list of arbitrators: one by the Contractor and the other by the Owner,
and the two arbitrators so appointed shall appoint the third one, who shall act
as chairman of the arbitral tribunal. Should the two first arbitrators fail to
reach an agreement on the appointment of the third arbitrator within ten (10)
Business Days following the date of acceptance of office by the second
arbitrator, such arbitrator shall be appointed by CIMA.

 
(4)
The arbitration shall be conducted, and the award shall be rendered, in Madrid
(Spain) and in the Spanish language.

 
(5)
The Parties therefore expressly waive any other jurisdiction to which they may
be entitled under Law, and commit to abide by and submit to the arbitration
award that may be rendered.

 
(6)
The Parties expressly waive any other jurisdiction that may apply and submit to
the jurisdiction of the Courts and Tribunals of the city of Madrid for any
litigation, dispute or claim that by mandate of law may not be resolved by, or
submitted to, the arbitration provided under this Clause or, if applicable, for
the formalization of the arbitration or the enforcement of the arbitral award.

 
In witness whereof, the Parties execute this Contract in two (2) counterparts,
each of them being an original and having the same effect, in the place and on
the date first set forth above.
 

 
 
 
 
SEDWICK CORPORATE, S.L.
SUNPOWER ENERGY SYSTEMS SPAIN, S.L.U.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
37

--------------------------------------------------------------------------------

 

ANNEX 1
 
  FORM OF CORPORATE GUARANTEE
 
***

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
38

--------------------------------------------------------------------------------

 

ANNEX 2
 
  SCOPE OF WORK.  TECHNICAL SPECIFICATIONS
 
***

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
39

--------------------------------------------------------------------------------

 

ANNEX 3
 
  IMPLEMENTATION SCHEDULE

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
40

--------------------------------------------------------------------------------

 

ANNEX 4
 
TEST PROTOCOLS
 
  ***

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
41

--------------------------------------------------------------------------------

 

 ANNEX 5
 
  MINIMUM INVENTORY AND SUPPLY OF SPARE PARTS
 
The Contractor must make available to the Owner, pursuant to the terms of
Clause 6.3, the following inventory of spare parts:
 
Part
Units per MW
Total quantity
Mechanical part
   
Drive bellows boot
0,4
6
Ground braids, torque tube to pier
5
75
Module mounting assemblies
5
75
MC connectors
5
75
Actuator (endless screw)
0,2
3
Low voltage
   
Solar panels
10
150
Orientation motor
0,4
6
GPS + PLC + clinometer
0,4
6
SunPower controller (no housing)
0,4
6
Inverter
0,2
3
Communications card for the inverter
0,4
6
Fuse set for the inverter
0,4
6
Set of overvoltage protective devices for the inverter
1
15
DC fuses
5
75
Set of overvoltage protective devices for the junction box
0,4
6
Junction box
0,4
6
Fan unit
0,4
6
Set of sensors for the weather station
0,2
3
Communications
   
MOXA cards
0,2
3
Routers, switches, hubs, etc.
0,2
3


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
42

--------------------------------------------------------------------------------

 

ANNEX 6
 
  MODULE DEGRADATION GUARANTEE
 
The guarantee described in Section 6 of the Technical Specifications, as
incorporated into Annex 2.

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
43

--------------------------------------------------------------------------------

 

ANNEX 7
 
  FORMS OF SURETY BONDS
 
Form of Performance Bond
 
[Name of the Bank] (hereinafter, the “BANK”) hereby furnishes to SUNPOWER ENERGY
SYSTEMS, S.L.U. with a registered address at [l], recorded in [l] (hereinafter
the “Guaranteed Party”) an irrevocable, absolute, guarantee payable on demand to
SEDWICK CORPORATE, S.L. (the “Beneficiary”), guaranteeing the performance of all
payment obligations assumed by the Guaranteed Party vis-à-vis the Beneficiary
(hereinafter, the “Guaranteed Obligations”) under the Turnkey Construction
Contract entered into by and between the Guaranteed Party and the Beneficiary on
even date herewith with respect to the construction and start-up of a solar park
located in Olivenza (Badajoz) (hereinafter, the “Contract”).
 
The BANK understands and acknowledges that the right to require the prior
exhaustion of the debtor’s assets, the right to require the prior exhaustion of
remedies against the debtor, and the benefit of division of the debt (beneficios
de excusión, orden y division), or any other rights, powers or exceptions that
tend to prevent or delay payment to the Beneficiary of the guaranteed amount
shall not be applicable to this Bond, waiving such benefits of the right to
require the prior exhaustion of the debtor’s assets, the right to require the
prior exhaustion of remedies against the debtor, and the benefit of division of
the debt, and any other rights, powers or exceptions to which the BANK may be
entitled. Additionally, the BANK shall attend to its payment obligation upon
first demand of the Beneficiary, even in the event of objection to payment by
the Guaranteed Party.
 
The Beneficiary may seek payment directly from the BANK to obtain performance of
the Guaranteed Obligations. The BANK shall make payment of the amounts claimed
under this Bond upon receipt of the timely requests and without requiring the
prior enforcement of any other guarantee furnished in relation to the Guarantee
Obligations or any other action whatsoever. The BANK shall pay the amounts due
on sight, without the need to seek any consent from the Guaranteed Party. The
BANK shall be liable vis-à-vis the Beneficiary for up to a maximum amount of
[l].
 
This Bond may be enforced on one or more occasions, up to the maximum amount set
forth above.
 
Consequently, the BANK shall pay to the Beneficiary any amount up to the
guaranteed amount within a period of five (5) Business Days from the date
payment is requested by the Beneficiary through a written request in which the
Beneficiary confirms the existence of a breach and the cause thereof according
to the relevant provision of the Contract, without it being necessary for the
Beneficiary to submit any additional documentation or evidence whatsoever.
 
All sums due from the BANK under this Bond shall be paid net of any indirect
tax, withholding or commission and without any type of offset or deduction. If
the BANK, in the performance of this Bond, is forced by any rule or governmental
or judicial authority to make any kind of offset, tax payment, withholding or
deduction from the payments to the Beneficiary, the BANK shall pay to the
Beneficiary any additional amount necessary to ensure that the net amount
received by the Beneficiary (free of indirect taxes, set-offs, deductions or
withholdings) is equal to the amount that the Beneficiary would have received if
such set-off, deduction or withholding from the BANK’s payment was not required.
 
The payment obligations assumed by the BANK under this Guarantee are of a
commercial nature and shall not be affected and shall be fully binding in spite
of any circumstances or changes that might affect the Contract, the Guaranteed
Party or the BANK. In particular, they shall remain in full force even if the
Guaranteed Party or the BANK is in bankruptcy, court administration or any other
similar situation related to their solvency. Furthermore, the Guaranteed
Obligations shall not be deemed satisfied and shall remain in full force and
effect if the Beneficiary, for any cause and at any time, is required to return
the payments made by the BANK under the Bond. Additionally, the BANK represents
that the scope of the guarantee granted under this Bond shall not be modified in
any way due to any action that the Beneficiary or the BANK may take with respect
to approval of any agreement that might result from the bankruptcy of the
Guaranteed Party, the BANK’s obligation remaining unchanged under the agreed
terms as if such action did not occur.

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
44

--------------------------------------------------------------------------------

 

This Bond shall automatically expire on the date of execution of the Solar Park
Provisional Acceptance Certificate, and in any event, on January 31, 2009.
 
The terms of this Guarantee may not be unilaterally amended by the BANK, the
written consent of the Beneficiary being necessary for such purpose. The
Guaranteed Party may assign or pledge this Guarantee in favor of the Financing
institutions providing the financing for the payments contemplated in the
Contracts.
 
This Guarantee is subject to Spanish Law and the jurisdiction of the Courts of
the city of Madrid, and for such purposes the address for notices is established
in Madrid at ________________.
 
This Guarantee has been recorded on even date herewith in the Special Registry
of Guarantees of the BANK under No. [l].
 
In [l], on the [l] day of [l], [l].

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
45

--------------------------------------------------------------------------------

 

Form of Guarantee Bond
 
 [Name of the Bank] (hereinafter, the “BANK”) hereby furnishes an irrevocable,
absolute, guarantee payable on demand to SUNPOWER ENERGY SYSTEMS, S.L.U., with a
registered address at [l], recorded in [l] (hereinafter, the “Guaranteed Party”)
in favor of SEDWICK CORPORATE, S.L. (the “Beneficiary”), guaranteeing the
performance of all payment obligations assumed by the Guaranteed Party vis-à-vis
the Beneficiary (hereinafter, the “Guaranteed Obligations”) under the Turnkey
Construction Contract entered into by and between the Guaranteed Party and the
Beneficiary on [l] with respect to the construction and start-up of a solar park
located in Olivenza (Badajoz) (hereinafter, the “Contract”).
 
The BANK understands and acknowledges that the right to require the prior
exhaustion of the debtor’s assets, the right to require the prior exhaustion of
remedies against the debtor, and the benefit of division of the debt (beneficios
de excusión, orden y division), or any other rights, powers or exceptions that
tend to prevent or delay payment to the Beneficiary of the guaranteed amount
shall not be applicable to this Bond, waiving such benefits of the right to
require the prior exhaustion of the debtor’s assets, the right to require the
prior exhaustion of remedies against the debtor, and the benefit of division of
the debt and any other rights, powers or exceptions to which the BANK may be
entitled. Additionally, the BANK shall attend to its payment obligation upon
first demand of the Beneficiary, even in the event of objection to payment by
the Guaranteed Party.
 
The Beneficiary may seek payment directly from the BANK to obtain performance of
the Guaranteed Obligations. The BANK shall make payment of the amounts claimed
under this Bond upon receipt of the timely requests and without requiring the
prior enforcement of any other guarantee furnished in relation to the Guaranteed
Obligations or any other action whatsoever. The BANK shall pay the amounts due
on sight, without the need to seek any consent from the Guaranteed Party. The
BANK shall be liable vis-à-vis the Beneficiary for up to a maximum amount of
[l].
 
This Guarantee may be enforced on one or more occasions, up to the maximum
amount set forth above.
 
Consequently, the BANK shall pay to the Beneficiary any amount up to the
guaranteed amount within a period of five (5) Business Days from the date
payment is requested by the Beneficiary through a written request in which the
Beneficiary confirms the existence of a breach and the cause thereof according
to the relevant provision of the Contract, without it being necessary for the
Beneficiary to submit any additional documentation or evidence whatsoever.
 
All the sums due from the BANK under this Guarantee shall be paid net of any
indirect tax, withholding or commission and without any type of set-off or
deduction. If the BANK, in the performance of this Guarantee, is forced by any
rule or governmental or judicial authority to make any kind of offset, tax
payment, withholding or deduction from the payments to the Beneficiary, the BANK
shall pay to the Beneficiary any additional amount necessary to ensure that the
net amount received by the Beneficiary (free of indirect taxes, set-offs,
deductions or withholding) is equal to the amount that the Beneficiary would
have received if such set-off, deduction or withholding from the BANK’s payment
was not required.
 
The payment obligations assumed by the BANK under this Bond are of a commercial
nature and shall not be affected and shall be fully binding in spite of any
circumstances or changes that might affect the Contract, the Guaranteed Party,
or the BANK. In particular, they shall remain in full force even if the
Guaranteed Party or the BANK is in bankruptcy, court administration or any other
similar situation related to their solvency. Furthermore, the Guaranteed
Obligations shall not be deemed satisfied and shall remain in full force and
effect if the Beneficiary, for any cause and at any time, is required to return
the payments made by the BANK under the Bond. Additionally, the BANK represents
that the scope of the guarantee granted under this Bond shall not be modified in
any way due to any action that the Beneficiary or the BANK may take with respect
to approval of any agreement that might result from the bankruptcy of the
Guaranteed Party, the BANK’s obligation remaining unchanged under the agreed
terms as if such action did not occur.

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
46

--------------------------------------------------------------------------------

 

This Guarantee shall automatically expire on the date of execution of the Solar
Park Final Acceptance Certificate, and in any event, on January 31, 2012.
 
The terms of this Guarantee may not be unilaterally amended by the BANK, the
written consent of the Beneficiary being necessary for such purpose. The
Guaranteed Party may assign or pledge this Guarantee in favor of the Financing
institutions providing the financing for the payments contemplated in the
Contracts.
 
This Guarantee is subject to Spanish Law and the jurisdiction of the Courts of
the city of Madrid, and for such purposes the address for notices is established
in Madrid at ________________.
 
This Guarantee has been recorded on even date herewith in the Special Registry
of Guarantees of the BANK under No. [l].
 
In [l], on the [l] day of [l], [l].

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
47

--------------------------------------------------------------------------------

 

  ANNEX 8
 
  AUTHORIZED EQUIPMENT AND MEDIUM VOLTAGE MAJOR SUBCONTRACTOR
 
Authorised Equipment
 
Modules:
 
 
-
Powerlight

 
-
SunPower

 
-
Yingli

 
-
Suntech

 
-
Evergreen Solar

 
-
Sanyo

 
Inverters:
 
 
-
SMA

 
-
Siemens

 
-
Ingeteam

 
Medium-Voltage Electrical Power Lines
 
 
-
Ormazábal

 
-
Schneider ( incluyendo las marcas del grupo: Merlin Gerin, MESA, etc )

 
-
ABB

 
-
INAEL

 
-
SIEMENS

 
Transformer and Sectioning Stations
 
 
-
COTRADIS

 
-
MERLIN GERIN – CEVELSA

 
-
ABB-DIESTRE

 
-
ALKARGO

 
-
PAUWELS

 
-
SIEMENS

 
-
EFACEC

 
-
OASA

 
-
MACE

 
-
IMEFY

 
Medium Voltage Major Subcontractor
 
 
-
PRODIEL

 
-
ADITEL

 
-
ELECNOR

 
-
ELÉCTRICAS VÁZQUEZ

 
-
ELECTROANSA Y PEPE VILLA

 
-
Others authorized by ENDESA Distribución in Extremadura


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
48

--------------------------------------------------------------------------------

 

ANNEX 9
 
FORM OF DIRECT AGREEMENT

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
49

--------------------------------------------------------------------------------

 

DIRECT AGREEMENT
 
between
 
SUNPOWER ENERGY SYSTEMS SPAIN, S.L.U
 
as Contractor
 
and
 
SEDWICK CORPORATE, S.L.
 
as Owner
 
and
 
WESTLB AG, SUCURSAL EN ESPAÑA
 
as Agent

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
50

--------------------------------------------------------------------------------

 

Madrid, on the [l] day of October, 2007.
 


 
APPEARING PARTIES
 
Party of the first part,
 
(A)
SUNPOWER ENERGY SYSTEMS SPAIN, S.L.U.  (the “Contractor”)

 
Party of the second part,
 
(B)
SEDWICK CORPORATE, S.L. (the “Owner”).

 
Party of the third part,
 
(C)
WESTLB AG, SUCURSAL EN ESPAÑA (the “Agent”).

 
All of whom are hereinafter referred to collectively as the "Parties."
 
The persons appearing on behalf of each Party, as well as their powers of
representation and corresponding grants of authority are set forth on Annex 1
hereto.
 
RECITALS
 
I.
The Owner and the Contractor have executed on even date herewith:

 
 
(i)
a “turn-key” construction contract (the “Construction Contract”) for the
construction and start-up of a solar park in Olivenza (Badajoz), composed of
hundred fifty (150) solar facilities with a unit capacity at the panels of
approximately kWp y 100 kW at the inverter (the “Solar Park”);

 
 
(ii)
a maintenance agreement (the “Maintenance Agreement”) for the performance by
Contractor of the maintenance Work relating to the Solar Park.

 
II.
In order to finance, among other things, the payments that are the
responsibility of the Owner under the Construction Contract, the Owner has
entered into the following contracts, on even date herewith, registered as
public instruments before the Madrid Notary Mr. Luis Sanz Rodero;

 
 
(i)
a credit agreement in the maximum amount of [l] euros (hereinafter, the “Credit
Agreement” or the “Loan”) with the Agent divided in three tranches: Tranch A1
for a maximum amount of [l] euros, Tranch A2 for a maximum amount of [l] euros
and Trach B for a maximum amount of [l] euros.

 
 
(ii)
an interest rate hedge agreement (CMOF) and its corresponding Schedule with the
Agent, to cover interest rate fluctuation risks relating to the Loan
(hereinafter, the master agreement and its Schedule together with the
confirmations to be executed in connection therewith, the “Interest Rate Hedge
Agreement”).

 
WESTLB AG, SUCURSAL EN ESPAÑA, together with its successors and assigns with
respect to the Interest Rate Hedge Agreement, and the institutions which at any
given time make up the credit institutions under the Credit Agreement are
hereinafter collectively referred to as the “Financing Institutions.”
 
III.
To guarantee the Owner’s obligations under the Credit Agreement and the Interest
Rate Hedge Agreement (hereinafter, collectively, the “Guaranteed Contracts”) the
Owner has granted on even date herewith (among others) a pledge agreement,
registered as a public instrument with the Madrid Notary Mr. [l], pursuant to
which the rights under the Construction Contract and the Maintenance Agreement
(among others) were pledged to the Financing Institutions (the “Pledge”).


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
51

--------------------------------------------------------------------------------

 

IV.
In consideration of the premises, and as a fundamental condition to the
execution of the Guaranteed Contracts by the Financing Institutions, the Parties
have agreed to execute this Contract whereby the Contractor assumes certain
obligations to the Financing Institutions with respect to the Construction
Contract, the Maintenance Agreement and the Guaranteed Contracts, as follows.

 
CLAUSES
 
1.
DEFINED TERMS

 
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Construction Contract.
 
2.
PLEDGE

 
 (1)
The Contractor hereby pledges all rights to receive payment from the Owner under
the Construction Contract and the Maintenance Agreement.

 
 (2)
As a consequence of the foregoing, except in the event of receipt of a written
notice from Agent that the Pledge has been cancelled, the Contractor agrees:

 
 
(i)
not to convey or create any type of pledge, charge, lien or other security right
over the Contractor’s rights to receive payments under the Construction Contract
or the Maintenance Agreement, without the express prior written approval of the
Agent;

 
 
(ii)
not to honor any notice or instruction from the Owner that contravenes or
modifies the terms of the Pledge or of this Contract;

 
 
(iii)
to immediately notify the Agent of any breach by the Owner of its obligations
under the Construction Contract or the Maintenance Agreement;

 
 
(iv)
to pay any amounts payable by the Contractor to the Owner under the Construction
Contract or the Maintenance Agreement to the Owner’s account no. [l] (the
“Principal Account”), or to such other separate account as the Agent and the
Owner may jointly specify in writing. The Contractor acknowledges and agrees
that a payment made to any other current account or made in any other manner
shall not be considered a full discharge for the Contractor;

 
 
(v)
upon receipt of written notice from the Agent declaring the enforcement of the
Pledge, to deposit or transfer all funds relating to the payment rights under
the Construction Contract and/or the Maintenance Agreement in favor of the Agent
to the account designated by the Agent in writing.

 
3.
NOTICE OF EARLY TERMINATION EVENTS. BREACH BY THE OWNER.

 
 (1)
The Contractor agrees to provide notice to the Financing Institutions (through
the Agent) of the occurrence of any event of early termination of the
Construction Contract and/or the Maintenance Agreement, or of its own intention
to terminate either of such Contracts, by sending to the Agent a copy of any
notice sent to the Owner (which shall include, at a minimum, the proposed date
of termination of the Construction Contract and/or the Maintenance Agreement
–subject to the terms of subsection (2) below- and the Contractor’s stated basis
for such termination).

 
 (2)
The Contractor acknowledges agrees that it may not, under any circumstances,
terminate the Construction Contract or the Maintenance  Agreement without first
giving notice to the Agent as provided for in the above subsection, and that,
during the period from the Agent’s receipt of such notice until fifteen (15)
calendar days from the date on which the Agent received such notice, the Agent
may (but is not so obligated), with the prior approval of the Financing
Institutions in accordance with the agreed majority voting percentages agreed to
among the Financing Institutions, take such measures as are necessary or
advisable to cure or eliminate such event of early termination under the
Construction Contract and/or the Maintenance Agreement.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
52

--------------------------------------------------------------------------------

 
 
4.
CHANGES TO THE CONSTRUCTION CONTRACT AND ACTIONS OF THE TECHNICAL ADVISOR

 
4.1
Changes and roles with respect to the Construction Contract

 
The Contractor hereby acknowledges and agrees that:
 
 
(i)
it may not agree to any change to the Construction Contract or any Change Order
or any other document that contains an agreement to make the changes
contemplated by Clauses 2.4(4), 5.1(3) and 6.5(3) of the Construction Contract
without the Technical Advisor having confirmed its approval through its express
approval included in the corresponding document or Change Order (the foregoing
is without prejudice to the Contractor’s rights under such Clauses);

 
 
(ii)
except with respect to the assumed consent contemplated by Clause 4.3 of the
Construction Contract, the approval of the Technical Advisor must be obtained in
order for the Owner to approve a Payment Milestone contemplated by such Clause;

 
 
(iii)
the Technical Advisor must be present (i) to observe the performance of the
Performance Tests, the Overall Test, the Production Tests and the inspections
required for execution of the Final Acceptance Certificate, in accordance with
the notice periods set forth in Clauses 5.2 (1), 8.4(2) and 9(1) of the
Construction Contract (the periods provided for in such Clauses may not begin to
run if the Technical Advisor has not been invited to observe within the notice
periods provided in such Clauses); and (ii) to observe the necessary inspections
to verify the fulfillment of any Technical Milestone with at least 15 days of
prior notice. Results of tests and inspections referred to in this subsection
that were obtained prior to the expiration of such periods and without the
presence of the Technical Advisor shall be invalid. However, the Technical
Advisor’s failure to attend despite having been duly invited in the manner and
within the notice periods provided for in this subsection shall not delay the
periods provided for in the Construction Contract for such tests and
inspections, nor shall it invalidate the results of the same;

 
 
(iv)
except as provided for in Clause 5.2(4) of the Construction Contract, the
execution of the Solar Facilities Provisional Acceptance Certificates, the Solar
Park Provisional Acceptance Certificate, and the Final Acceptance Certificate
must be accompanied by the approval of the Technical Advisor;

 
 
(v)
the Technical Advisor shall have the power the inspect the Site on the same
terms, and subject to the same restrictions, to which the Owner is entitled
under Clause 6.2 of the Construction Contract;

 
 
(vi)
the Technical Advisor must approve quality controls for the solar modules and
has the authority to inspect such quality controls in order to confirm its
approval; and

 
 
(vii)
the Financing Institutions should have been approved, if applicable, the
necessary amount to restore the Debt Service Coverage Ratio to the Base Case set
forth in Clause 14.1(6).


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
53

--------------------------------------------------------------------------------

 
 
4.2
Changes and Actions Regarding the Maintenance Agreement

 
The Contractor hereby acknowledges and agrees that:
 
 
(i)
it may not agree to any change to the Maintenance Agreement or any Change Order
or any other document that contains an agreement to make the changes
contemplated by Clause 2.4 of the Maintenance Agreement without first receiving
the prior approval of the Financing Institutions (the foregoing is without
prejudice to the Contractor’s rights under such Clause 2.4);

 
 
(ii)
the Technical Advisor must receive the data and registrations at least fifteen
(15) calendar days in advance to make the availability calculations referred to
in Clause 7 of the Maintenance Agreement;

 
 
(iii)
the Technical Advisor shall have the authority to inspect the Site on the same
terms, and subject to the same restrictions, to which the Owner is entitled
under Clause 4(ii) of the Maintenance Agreement.

 
5.
CUMULATIVE NATURE OF THE OBLIGATIONS CONTEMPLATED BY THIS AGREEMENT

 
The rights of the Financing Institutions contemplated in this Agreement are
cumulative with the rights of the Financing Institutions under the Construction
Contract or the Maintenance Agreement. Therefore, the terms of this Agreement
shall not affect the obligation of the Contractor and the Owner to request the
consent of the Financing Institutions for such acts that, in accordance with the
terms of the Construction Contract and/or the Maintenance Agreement, require the
prior consent of the Financing Institutions.
 
6.
ASSIGNMENTS

 
6.1
Assignment by the Financing Institutions

 
This Contract is delivered for the benefit of the Financing Institutions, and
therefore inures to the benefit of their successors or assigns permitted under
the Guaranteed Contracts. Therefore, in the event of an assignment, in whole or
in part, of the interest of a Financing Institution under the Guaranteed
Contracts, or the replacement of the Agent under the terms of the Credit
Agreement, all references made in this public document to the Financing
Institutions and the Agent shall be understood to include reference to their
respective successors or assigns. An assignee must present its position to the
Contractor and the Owner, upon request, by delivery of a copy of the document
through which such assignment or replacement of the Agent is made. However, the
Agent must inform the Contractor of its replacement with sufficient advance
notice to permit the Contractor to comply with its obligations under the
Construction Contract, the Maintenance Agreement and this Agreement.
 
6.2
Assignment by the Contractor

 
The Contractor may not assign its rights or obligations under the Construction
Contract or the Maintenance Agreement except in strict compliance with the terms
of Clauses 15.1 and 11.1 of the Construction Contract and the Maintenance
Agreement, respectively.  However, in the event of an assignment by the
Contractor to one of the companies of its Group, under the terms permitted in
such Clauses, the Contractor agrees that it shall not effect such assignment
unless the assignee concurrently agrees to adhere to the entirety of the
Contractor’s responsibilities and agreements under this Agreement.
 
7.
NOTICES

 
(1)
Except as otherwise expressly provided for, all notices and communications
between the Parties for the purposes of this Agreement shall be made in writing,
by certified mail, telegram with confirmed receipt, or for urgent matters, by
fax with a confirmation letter to be sent within the following five (5) calendar
days.


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
54

--------------------------------------------------------------------------------

 

(2)
All notices, requirements or other communications to the Financing Institutions
must be delivered to the Agent (notice to the Financing Institutions shall be
considered effective upon receipt by the Agent).

 
(3)
The Parties designate the following addresses for notice, communications and
routine matters:

 
The Agent:
WESTLB AG, SUCURSAL EN ESPAÑA
Calle Serrano 37 5ª Planta
Fax: +34 914328054
Attention: Mr. Manuel Cabrerizo/Pedro Sanabria
 
The Contractor:
 
SunPower Energy Systems España, S.L.
Paseo de la Castellana, 86, 8º
28046 Madrid, España
Fax: +34 915644451
Attention: General Manager
 
With a copy to:
SunPower Systems SA
42-44 Avenue Cardinal Mermillod 1227 Carouge - Switzerland
Fax: +41 22 304 1405
Attention: Mr. Marco Antonio Northland
 
The Owner:
 
SEDWICK CORPORATE, S.L.
Calle Hermosilla 31, 4º, 28001 Madrid
Fax: +34 91 7815641
Attention: Mr. Juan Ignacio Martí Junco
 
With copy to:
SYLCOM SOLAR
Laguna del Marquesado 10, N(
28021 Madrid
Attention: Pablo Varela
 
(4)
Any changes to the above addresses must be communicated to the other Parties by
certified mail, and shall only take effect as of the date that the other Party
receives such notice.

 
8.
LAW AND JURISDICTION

 
This Contract shall be exclusively governed by generally applicable Spanish
legislation.
 
The Parties expressly waive any other jurisdiction to which they may be entitled
and, without prejudice to applicable law, hereby irrevocably submit to the
jurisdiction of the Courts and Tribunals of the city of Madrid.
 
9.
TERM

 
This Contract shall remain in full force and effect throughout the term of the
Construction Contract and the Maintenance Agreement or until the payment in full
of the obligations assumed by the Owner under the Guaranteed Contracts. Upon
payment in full of said amounts, the Owner may request that the Agent issue a
joint notice to the Contractor confirming payment in full of all obligations
assumed by the Owner under the Guaranteed Contracts.

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
55

--------------------------------------------------------------------------------

 

10.
TAXES AND EXPENSES

 
All fees, taxes and any other costs and expenses arising from the preparation
and delivery of this Contract, including the reasonable fees and expenses of
legal counsel shall be borne by the Owner.
 
In witness whereof, the Parties execute this Contract in three (3) counterparts,
each of them being an original and having the same effect, in the place and on
the date first set forth above.
 

 
 
 
 
SEDWICK CORPORATE, S.L.
SUNPOWER ENERGY SYSTEMS SPAIN, S.L.U.
 
 
 
WESTLB AG, SUCURSAL EN ESPAÑA
 


 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
56

--------------------------------------------------------------------------------

 

  ANNEX 10
 
  ENVIRONMENTAL IMPACT DECLARATION AND ENVIRONMENTAL IMPACT STUDY

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
57

--------------------------------------------------------------------------------

 

  ANNEX 11
 
MINIMUM P.R. AND PENALTIES FOR NON-COMPLIANCE WITH THE PRODUCTION GUARANTEE
 
***

 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***


 
58

--------------------------------------------------------------------------------

 

ANNEX 12
 
GUARANTEED VALUES
 
***
 
***
 
*** CONFIDENTIAL MATERIAL REDACTED AND
SEPARATELY FILED WITH THE COMMISSION***
 

--------------------------------------------------------------------------------